Case: 3:20-cv-00011-GFVT Doc #: 1-L_Eiled
os

  
  

: 02/06/20 Page: 1 of 62 - Page qe Ilo

aia SU at
PO BOX 718
Michael G. Adams Commonwealth of Kentucky FRANKFORT, KY 40802-0718
Secretary of State Office of the Secretary of State
January 8, 2020
COLUMBIA CASUALTY COMPANY
STATHY DARCY
151 N. FRANKLIN STREET
CHICAGO, IL 60606
FROM: SUMMONS DIVISION Receive
SECRETARY OF STATE d Law Dept.

RE: CASE NO: 19-Cl-01230 JAN fg 2020

COURT: Circuit Court Clerk
Franklin County, Division: |
222 St. Clair
Frankfort, KY 40602
Phone: (502) 564-8380

Legal action has been filed against you in the captioned case. As provided under
Kentucky law, the legal documents are enclosed.

Questions regarding this action should be addressed to:

(1} Your attorney, or

(2) The attorney filing this suit whose name should appear on
the last page of the complaint, or

(3) The court or administrative agency in which the suit is filed
at the clerk's number printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this office unless you wish us to serve
the pleading under a particular statute or rule and pay for said service.

LP 0034/9

 

Kentucky Secretary of State's Office Summons Division 1/8/2020
Case: 3:20-cv-00011-GFVT Doc#: 1-1 Filed: 02/06/20 Page: 2 of 62 - Page ID#: 7

 

AQC-E-105 Sum Cade: Cl
Rev. 9-14 Case #: 19-C]-01230
Cour: CIRCUIT

County: FRANKLIN

Commonwealth of Kentucky
Court of Justice Courts.ky.gov

CR 4,02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

 

Plantiff, GLOBAL FITNESS HOLDINGS, LLC VS. COLUMBIA CASUALTY COMPANY, Defendant

TO: COLUMBIA CASUALTY COMPANY

STATHY DARCY
151 N. FRANKLIN STREET RECEIVED.
CHICAGO, IL 60606
JAN 02 2020
The Commonwealth of Kentucky to Defendant: SEGHEIANT Ur otAly

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document detivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney{s) are shown on the
document delivered to you with this Summons.

Aany, ed dianann

Franklin Circuit Clerk
Date: 12/3/2019

 

 

Proof of Service
This Summons was:

0 Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

(C7 Not Served because:

 

 

Date: ,20
Served By

 

Title

Package:000002 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

 

 

Summons ID: 208100614763582@00000219183
CIRCUIT. 19-Cl-01230 Long Arm Statute — Secretary of State

GLOBAL FITNESS HOLDINGS, LLC VS. COLUMBIA CASUALTY COMPANY 5
GOA UN feo er li€

Package : 000002 of 000062
Case: 3:20-cv-00011-GFVT Doc#: 1-1 Filed: 02/06/20 Page: 3 of 62 - Page ID#: 8

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 is!Amy Feldman, Franklin Circuit Clerk

COMMONWEALTH OF KENTUCKY
FRANKLIN CIRCUIT COURT
DIVISION
CIVIL ACTION NO.
Electronically Filed

GLOBAL FITNESS HOLDINGS, LLC PLAINTIFF

VS.

COMPLAINT AND JURY DEMAND

COLUMBIA CASUALTY COMPANY DEFENDANTS

Serve through Kentucky Secretary of State:

Stathy Darcy

151 N. Franklin Street
Law Department
Chicago, IL 60606

fe tok fa IO OR lok aol tok aok ak #

Comes Plaintiff Global Fitness Holdings, LLC (“Plaintiff’ or “Global Fitness”), by

counsel, and for its Complaint against Defendant Columbia Casualty Company (“Defendant” or

“Columbia”), states as follows:

l.

Plaintiff is a Kentucky limited liability company domiciled in Kentucky with a principle office
located in Lexington, Kentucky, where it is a citizen and resident.

Columbia is a foreign insurance company formed under the jurisdiction of Illinois, where it is
a citizen and resident, with a principle address at 151 N. Franklin Street, Chicago, IL 60606,
and sells insurance in the state of Kentucky.

Venue is proper in Franklin County, Kentucky under KRS 304,10-200 as Defendant is a
surplus lines insurer not licensed in Kentucky and has a statutorily designated service of

process agent in Franklin County, Kentucky.

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

Package:000003 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000003 of 000062
Case: 3:20-cv-00011-GFVT Doc#: 1-1 Filed: 02/06/20 Page: 4 of 62 - Page ID#: 9

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isiAmy Feldman, Franklin Circuit Clerk

4. Columbia, which does business as CNA, issued to Plaintiff'a Net Protect 360 insurance policy,
policy no. 287464054 (the “Policy”) which had a policy period of 2/1/2010 through 9/1/2011.
This was a claims-made policy with cost of defense included in the limit of liability, said limit
of liability being $1,000,000 maximum aggregate limit for all losses including cost of defense
and claims expenses. '

5. Global Fitness duly paid the premium requested by Columbia for purchase of the Policy. The
Policy provides that “[Columbia] shall have the right and duty to defend in the Insured’s?
name and on the Insured’s behalf a Claim even if any of the allegations of the Claim are
groundless, false or fraudulent.” (Policy, p. 5.) “Claim” is defined under the Policy as:

A. a written demand for monetary damages or non-monetary relief
(including demands for injunctive or declaratory relief); or
B. a civil adjudicatory proceeding or arbitration against an Insured,
including any appeal therefrom alleging a wrongful act.
(Policy, p. 18.)

6. The Policy provides, under Section I. LIABILITY COVERAGES, Subpart A. INSURING
AGREEMENTS:

If the Insuring Agreement has been purchased, as indicated in the
Declarations, the Insurer will pay on behalf of the Insured all sums in

excess. of the Deductible and up to the applicable limit of insurance that the
Insured shal! become legally obligated to pay:

[...]

2, Privacy Injury Liability
A. Privacy Injury Claim
as Damages resulting from any Privacy Injury Claim both first
made against the Insured and reported to the Insurer in writing

during the Policy Period, or any Extended Reporting Period, if
applicable, alleging any Wrongful Act by the Insured, or by

 

' A copy of the Policy is attached hereto as Exhibit |,
? Global is the “Insured” under the Policy. (See Policy declarations pages.)

2

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

Package:000004 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000004 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 5 of 62 - Page ID#: 10

18-C]-01230 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-Cl-01230 = 12/03/2019 fsiAmy Feldman, Franklin Circuit Clerk

someone for whose Wrongful Act the Insured is legally
responsible ....

[...]
Subject to the limits of insurance and in excess of any deductible,
the Insurer will also pay all Claim Expenses in connection with any
Claim.
(Policy, pp. 1-2.)
“Wrongful Act” is defined to include “any Privacy Injury committed by an Insured....”
(id. at p. 25.) “Privacy Injury” is defined to include “any act or omission with respect to
Nonpublic Personal Information . . . in violation of any federal, state or other law or regulation,
whether domestic or foreign, prohibiting unfair methods of competition, unfair or deceptive trade
practices, or consumer fraud.” (/d. at p. 23.)
“Nonpublic Personal Information” is defined as “information not available to the general
public from which an individual may be identified, including without limitation, an individual's

name, address, telephone number, social security number, account relationships, account numbers,

account balances, and account histories.” (/d.)

7. The Policy provides that “Claim Expenses reduce the limit of insurance and are subject to the

deductible.” (/d. at p. 1) (capitalization omitted). The Policy defines “Claim Expenses” as

follows:
A. fees charged by attorneys designated by the Insurer or by the
Insured Entity with the Insurer’s advance written consent; and
B. all other reasonable and necessary fecs, costs and expenses resulting
from the investigation, adjustment, defense and appeal of a Claim if
incurred by the Insurer... .

(/d. at p. 18.)

The Claims

8. Global Fitness hereby incorporates all allegations asserted in the preceding paragraphs.

3

Amy Feldman, Franklin Circuit Clerk
istAmy Feldman, Franklin Circuit Clerk

Package:000005 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000005 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 6 of 62 - Page ID#: 11

12/03/2019 Amy Feldman, Franklin Circuit Clerk
42/03/2019 is/Amy Feldman, Franklin Circuit Clerk

9. On or about Apri! 13, 2011, a class action lawsuit was filed against Global Fitness alleging

claims that Global Fitness did the following:

e Engaged in common policy and practice of overcharging members’ (bank) accounts
and making unlawful and unauthorized charges to the accounts of its members.

e Making deductions referred to as “late payments” from the bank accounts of
members in the amount of twenty dollars ($20) that was never authorized in any contract
signed with Global Fitness.

. Charging excessive cancellation fees for canceling memberships which excessive
cancellation fees were outside and more than anything that was authorized by any contract.
° That Global Fitness improperly deducted payments from the credit account of a
member without her authorization, permission or contract after she had forwarded the
cancellation and ten dollar ($10) fee for cancellation.

° That Global Fitness also engaged in common practice of overcharging members’
accounts and making unlawful and unauthorized charges to the bank accounts of its
members outside of and without any contractual right to do so.

° That Global Fitness and the class members agreed to permit Global Fitness to
deduct money from their accounts according to the terms the agreements and purported
contracts. No further amounts should have been deducted. Contrary to the agreement,
Defendant deducted money from the accounts of Plaintiff and class members without any
basis in the contracts or any agreement from Plaintiffs or class members.

e That Global Fitness, by and through the unauthorized, improper deductions without

contractual right, from the bank accounts of the Plaintiffs, were taken outside the terms of

Amy Feldman, Franklin Circuit Clerk
istAmy Feldman, Franklin Circuit Clerk

Package:000006 of 060062

Presiding Jucge: HON. PHILLIP J. SHEPHERD (648260)

Package ; 000006 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 7 of 62 - Page ID#: 12

42/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

their contracts and/or their contracts have terminated and that constitutes the conversion of

property.

° That Global Fitness misrepresented the total cost of the memberships, before any

contract was entered into, that Global Fitness failed to disclose all “hidden” fees and

misrepresented the terms and conditions of cancellations, all done before any contract was
entered into with the Plaintiffs and the Plaintiffs sought damages for unjust enrichment,
false, deceptive and unconscionable consumer practices violative of state Consumer Sales

Practices Act. They also sought injunctive as well as monetary relief. Other class actions,

of asimilar nature, were also filed against Global Fitness, of which Global fitness duly and

timely notified Columbia, These actions all comprise “The Claims.”?

10. By ietter dated May 23, 2011, Antonio Trotta, claims consulting director for CNA, sent a letter
to Plaintiff on behalf of Defendant, in which Trotta acknowledged that The Claims
“conceivably fall within the definition of a ‘Privacy Injury,’ and therefore the Policy’s duty to
defend the claim has been triggered."

11. Global Fitness was required to hire attorneys and to incur legal bills and costs, as well as Claim
Expenses, and to pay funds related to the resolution of The Claims, all directly in relation to
The Claims, which alleged practices and liabilities and obligations that would have rendered
Global Fitness liable if proven.

12. On October 11, 2019, Suzanne Giordano of CNA sent a letter to Plaintiff on behalf of

Defendant, in which Giordano declined to pay legal bills incurred in the defense of The Claims

 

“The Claims” is intended to include, but not be limited to, the class action filed in the Common Pleas Court of Ohio,
Franklin County, Case No. 11CV-04-4697, styled Amber Gascho, et al. v. Global Fimess Holdings, LLC.
’ A copy of this lettcr is attached hereto as Exhibit 2.

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 {s/Amy Feldman, Franklin Circuit Clerk

Package:000007 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD {648260}

Package : 000007 of 600062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 8 of 62 - Page ID#: 13

13.

14,

16,

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

submitted by the law firm of Greenbaum Doll & McDonald (later renamed Bingham
Greenbaum Doll, LLP) (“Greenbaum”).°

As part of the defense and litigation of The Claims, Plaintiff incurred Claim Expenses,
including those which Plaintiff paid to Kroll Ontrack in conjunction with discovery/data
services, In her October 11, 2019 letter, Giordano does not agree to cover the Kroll Ontrack
Claim Expenses, which total approximately $855,405.60, but asserts that the invoices “lack []
detail... .” (Ex. 3, p. 4.) Giordano also complains about the age of the bills, but cites no
Policy provisions supporting cither of these assertions. To date, Columbia has not agreed to
cover the Kroll Ontrack Claim Expenses.

As a direct result of The Claims, Plaintiff had to expend funds to resolve litigation related to
same, and Defendant has a contractual obligation to indemnify Plaintiff with respect to The

Claims.

. Defendant's refusal to provide coverage (including, but not limited to, indemnity, defense costs

of Greenbaum, and Claim Expenses of Kro!] Ontrack) was wrongful, in violation of the duty
of good faith owed by Defendant to Plaintiff, was done with an inadequate investigation into
the facts, showed a reckless indifference to the rights of Plaintiff, and constitutes outrageous
conduct in that Defendant did not provide indemnity, a complete defense to Plaintiff, or pay
Plaintiff's Claim Expenses (all of which the Policy obligates Defendant to do).

Plaintiff was forced to expend sums of money to resolve The Claims, as well as for defense
costs and Claim Expenses, all of which are and should have been covered by the Columbia

policy, and which exceeded the policy limits of $1,000,000 (after any deductible/retention),

 

* A copy of this letter is attached hereto as Exhibit 3.

Amy Feldman, Franklin Circuit Clerk
isfAmy Feldman, Franktin Circuit Clerk

Package:000008 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000008 of G00062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 9 of 62 - Page ID#: 14

17.

18.

19.

20.

21.

24,

18-Cl-01230 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-CJ-07230 12/03/2049 IsiAmy Feldman, Franklin Circuit Clerk

including, but not limited to, those mentioned above, as well as sums of money for resolution

of The Claims.
Count I: Declaration of Rights
Global Fitness hereby incorporates al! allegations asserted in the preceding paragraphs.

An actual controversy exists with respect to the Policy between Global Fitness and Columbia
concerning Columbia's obligation to indemnify and defend Global Fitness for The Claims and
Claim Expenses, including paying Greenbaum’s legal bills and the Claim Expenses of Kroll
Ontrack, as well as indemnifying Plaintiff with respect to The Claims.

An actual controversy exists with respect to the other coverages purchased by Global Fitness
under the Policy with Columbia.

Columbia has waived its alleged coverage and policy defenses, and/or should be estopped from
asserting its alleged coverage and policy defenses, by failing to notify Global Fitness of any
such alleged defenses within a reasonable time.

The issuance of a declaration of rights will resolve the controversy between the parties to the
Policy related to insurance coverage for The Claims. Global Fitness, as an insured under the
Policy, is entitled to a declaration of rights under KRS 418.045.

Count I: Performance of the Contract and Breach of Contract

. Global Fitness hereby incorporates all allegations asserted in the preceding paragraphs.

. According to the terms of the Policy, Columbia is required to indemnify Plaintiff and pay for

the defense of The Claims and Claim Expenses.
Columbia should be required to perform under the Policy and indemnify Plaintiff and pay for

the defense and Claim Expenses incurred as a result of The Claims.

. Columbia has breached its Policy by not agreeing to provide coverage — indemnity and defense.

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 fstAmy Feidman, Franklin Circuit Clerk

Package:000005 of 000062

Presiding Judge: HON. PHILLIP J, SHEPHERD (648260)

Package : 000009 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 10 of 62 - Page ID#: 15

19-Cl-01230 12/03/2019 Amy Feldman, Frankiin Circuit Clerk
49-Cl-01230 12/03/2019 isiAmy Feldman, Franklin Circuit Clerk

26. Global Fitness has and will continue to be damaged by Columbia’s breach of contract.

27. As a result of Columbia’s failure to perform under the Policy and Columbia’s breach of
contract, Global Fitness has suffered damages covered by the Policy, as well as consequential
damages, including, but not limited to, indemnity for The Claims and payment of defense costs
and litigation expenses (including, but not limited to, Greenbaum’s legal fees and expenses),
and Claim Expenses (including, but not limited to, those paid to Kroll Ontrack).

Count III: Violation of the Unfair Claims Settlement Practices Act

28. Global Fitness hereby incorporates all allegations asserted in the preceding paragraphs.

29. Columbia has a duty to act in good faith and deal fairly with Global Fitness.

30. Columbia has violated the Unfair Claims Settlement Practices Act (hereinafter “UCSPA”) as
set forth in KRS 304.12-230, because Columbia has (i) misrepresented pertinent facts or
insurance policy provisions relating to coverages at issue; (ii) failed to acknowledge and act
reasonably promptly upon communications with respect to a claim arising under the Policy;
(iii) failed to adopt and implement reasonable standards for the prompt investigation of claims
arising under insurance policies; (iv) refused to pay claims without conducting 2 reasonable
investigation based upon all available information; (v) did not attempt in good-faith to
effectuate prompt, fair, and equitable settlement of claims for defense costs and any indemnity
costs when such obligation to indemnify Plaintiff and pay for costs had become reasonably
clear; (vi) compelled Plaintiff to institute litigation to recover amounts due under the Policy;
and (vii) failed to promptly provide a reasonable explanation of the basis in the insurance

policy in relation to the facts and applicable law for refusal to pay under the Policy.

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 istAmy Feldman, Franklin Circuit Clerk

Package:000010 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000010 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 11 of 62 - Page ID#: 16

31.

32.

33.

34.

35.

36.

37.

38.

39,

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 is/Amy Feldman, Franklin Circuit Clerk

As a direct and proximate result of the aforesaid unfair, deceptive, and intentional acts of
Columbia, Global Fitness has suffered inconvenience and financial damages, all in an amount
in excess of the jurisdictiona! limits of this Court.
Columbia has continued to violate provisions of the UCSPA, as set forth in KRS 304.12-230,
continuing throughout this Action.
Columbia has violated KRS 304.12-235, which entitles Global Fitness to recover attorney’s
fees, costs, and interest.
Global Fitness is entitled to recover punitive damages against Columbia for its violations of
the UCSPA.
Count [V — Bad Faith

Global Fitness hereby incorporates all allegations asserted in the preceding paragraphs.
The aforesaid conduct of Columbia constitutes bad faith and a breach of its duty to act in good
faith and to deal fairly with Global Fitness as provided by common law.
As a direct and proximate result of Columbia’s bad faith, Global Fitness has been damaged as
set forth above in this Complaint.
Columbia lacked a reasonable basis for its attempts to not provide coverage and knew there
was no reasonable basis for such position, and acted with reckless disregard for whether such
a basis existed.
Global Fitness is entitled to recover punitive damages because Columbia has acted towards
Global Fitness with reckless disregard for its rights, and with gross negligence.

WHEREFORE, Global Fitness hereby demands judgment against Columbia as follows:
A. A declaration of rights that: the Policy provides indemnity coverage with respect to The

Claims, as well as defense costs coverage, i.c. coverage for all legal bills incurred by Plaintiff

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isiAmy Feldman, Franklin Circuit Clerk

Package:000011 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000011 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 12 of 62 - Page ID#: 17

19-Cl-01230 = 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-Cl-01230 12/03/2019 isifAmy Feldman, Franklin Circuit Clerk

in defending against The Claims, including, but not limited to, the legal bills and litigation
expenses of Greenbaum; the Policy provides coverage for all Claim Expenses, including, but
not limited to, the Kroll Ontrack bills; Columbia should have indemnified Plaintiff and paid
the aforementioned legal bills and Claim Expenses under the terms of the Policy;

B. Judgment for performance under and breach of the Policy, worry, inconvenience, financial
damages, statutory interest at 12%, attorney's fees, and any and all other damages caused by
Columbia for violation of the Unfair Claims Settlement Practices Act, KRS 304,12-235,
common law bad faith, and other laws;

C. Judgment against Columbia for punitive damages;

D. Trial by jury; and

E. All other relief to which Plaintiff appears entitled.

Respectfully submitted,

‘si M. Austin Mehr

M. AUSTIN MEHR

PHILIP G. FAIRBANKS
Mehr, Fairbanks & Peterson
Trial Lawyers, PLLC

201 West Short Street, Suite 800
Lexington, Kentucky 40507
Telephone: 859-225-3731
Facsimile: 859-225-3830
Email: amehr@austinmehr.com
Email: pgf@austinmehr.com
Attorneys for Plaintiff

10

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 fsfAmy Feldman, Franklin Circuit Clerk

Package:000012 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000012 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 13 of 62 - Page ID#: 18

12/03/2019 Amy Feldman, Franklin Circuit Clerk
42/03/2019 isfAmy Feldman, Franklin Circuit Clerk

XMHIBIT

Amy Feldman, Franklin Circuit Clerk
is/Amy Feldman, Franklin Circuit Clerk

Package:000013 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 060013 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 14 of 62 - Page ID#: 19

12/03/2019 Amy Feldman, Frankiin Circuit Cierk
42/03/2019 fsiAmy Feldman, Franklin Circuit Clerk

CNA

This insurance has been placed with an insurer not

licensed to transact business in the Commonwealth Net Protect 360°"
of Kentucky but eligible as a surplus lines insurer. The
Insurer is not a member of the Kentucky Insurance

Guaranty Association. Should the insurer become

Insolvent, the protection and benefits of, icky
Insurance Guaranty Association are not NG teE .

WITH RESPECT TO THE LIABILITY COVERAGES, THIS IS A CLAIMS-MADE POLICY AND, SUBJECT TO ITS
PROVISIONS, APPLIES ONLY TO ANY CLAIM FIRST MADE AGAINST THE INSURED DURING THE POLICY
PERIOD. NO COVERAGE EXISTS FOR CLAIMS FIRST MADE AGAINST THE INSURED AFTER THE END OF THE
POLICY PERIOD UNLESS, AND TO THE EXTENT THAT, AN EXTENDED REPORTING PERIOD APPLIES. CLAIM
EXPENSES REDUCE THE LIMIT OF INSURANCE AND ARE SUBJECT TO THE DEDUCTIBLE.

PLEASE REVIEW THE POLICY CAREFULLY AND DISCUSS IT WITH YOUR INSURANCE AGENT OR BROKER.
Terms in bold face type hava a special meaning. See the definitions section of this Policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named Insured Producer
Item 1. Global Filness Holdings, Lic Cincinnati Intermediaries Inc.
1056 Wellington Way Suile 200 3975 Erie Ave
Lexington, KY 40513 Cincinnati, OH 45208
Customer Number Policy Number Insurer
494909 287494054 Columbia Casually Company
333 S. Wabash Ave.
Chicago, IL 60604
tam 2. Policy Period
Inception Date: 2/1/2010 Expiration Date: 9/1/2074
(both of which at 12.01 a.m. standard lime at the address stated in Item 1, above)
jtem 3. | Coverage Schedule:
Coverage under (his policy is provided only for those coverages for which a limit of insurance appears below:
If no Limit of Insurance is shown for a coverage, such coverage is not provided by this policy. The Policy
Aggregate Limit of insurance shown in a. below is ihe most the Insurer will pay regardless of the number o
coverages purchased.
Limits of Insurance _
A Aggregate Limit of Insurance $1,000,000 in tha Aggregate All Damages, Claim Expenses,
Public Relations Event
Expenses and First Party Loss
under all Coverages __
B. Liability Coverages Gach Clalm or In the Deductible or Prior Acts
Proceeding Aggregate Coinsurance, Date
Each
Occurrence
1. Content Injury Liabilty SNIA SN/A No Prior Acts
2. Privacy Injury Liability $NIA. §N/A No Prior Acts
s Privacy Injury Claims $1,000,000 $50,000 2/2010
$1,060,000 al
e Pr Regulation Proceedi $1,000,000 Claims in the $50,000
vacy Neguiaton ng Agoragate. No Prior Acts
3. Professional Sarvices Liability $NA SN/A No Prior Acts
4, Network Security Liability $1,000,000 $50,000 2/1/2010
5. Public Relations Event Expenses SNIA SNIA
rd All 0% Coinsurance | No Prior Acts
relations
Event
Expenses

 

 

 

 

 

 

 

(GSL-1935XXe (Ed 1-07)

in Circui Paga 1
oan AIRE nett eae Franklin Circuit Clerk ge

isfAmy Feldman, Franklin Circuit Clerk

Package:000014 of 000052

Presiding Judge: HON, PHILLIP J. SHEPHERD (648260)

Package : 000014 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 15 of 62 - Page ID#: 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 /s/Amy Feldman, Franklin Circuit Clerk
CNA NetProtect 360°"
C. FirstParty Coverages Each In the ~ Deductible or | Prior Acts
Occurrence Aggregate Comey ance: Date
Ea
Occurrence
1. Network Extortion SNIA SNA SNIA
; $N/A All First
2. Loss of or Damage to Insured Entity's Network SNA Party in $N/A SN/A
3. Susiness Interruption and Exra Expense the Aggregate SNIA
$N/A Agreed Waiting
Value per Hour Period:
$NA Hours
Extra
Expense:
$NIA
4. Emergency Response Fund SN/A SNVA All $NA $NA
Emergency
Response
Fund Expenses | 0%
in tha Aggregate | Coinsurance
5. Basic Electronic Theft SNA SNIA $NA
6. Electronic Theft of Services $NA SNA SNIA
7. Electronic Theft of Intangible Property SN/A $NA SNA
tem 4. Sublimits
Third Party Custodian Privacy Injury Sublimit $1,000,000 in the Aggregate
Dependant Occurrence Sublimil SN/A in the Aggregate
ftem 5. Policy Premium $26,205

ttam 6. Claim Notices to Insurer;

CNA Global Specially Lines

Address.

All other notices:
CNA Global Specially Lines
Address:

40 Wail Street New York, NY 10005
Attention: GSL Claims Intake Coordinator
Nelprotect Claims Hotline. (631) 912-7260

tam 7. Endorsements forming a part of this Policy at issuance:

G-145126-4
GSL-1099-XX
GSL-15557-XXC
GSL-1339-XX
GSL-B786-XX
GSL-1555?-XXC
GSL-4019-XX

GSL -1335XXce (Ed 1-07}

o8/2003
01/2008
10/2009
o2/2007
10/2007
05/2010
08/2008

OFAC New Poticyholder Notice

Exclusion Of Certified Acts Of Terrorism

Public Relations Event Expense Amendatory Endorsement

MINIMUM REQUIRED PRACTICES ENDORSEMENT

THIRD PARTY CUSTODIAN PRIVACY INJURY VARIABLE SUBLIMIT
Public Relations Event Expense Amendatory Endorsement

Service of Suit

Page 2
OS GNA All Rights Reda Feldman, Franklin Circuit Clerk aye

fs/Amy Feldman, Franklin Circuit Cierk

Package: (00015 of 000062

Presiding Judge: HON. PHILLIP J, SHEPHERD (648260)

Package : 000015 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 16 of 62 - Page ID#: 21

Fited 19-Cl-04230 72/03/2019 Amy Feldman, Franklin Circuit Clerk
A true copy attest 19-CI-04230 12/03/2019 {sfAmy Feldman, Franklin Circuit Clerk

CNA Not Protect 360

These Declaralions, along with the completed and signed Appileation, the Policy, and any written endorsements
allached shall conalitute {he conlract between the insureds and the Insurer.

Authorized Reprasentative : Gt~ Ss Charlo

Date: 10/18/2010

SL +1335XXe (Ed 1-07) : . . Page 3
SSty 12/03/2012, ee remy, Feldman, Franklin Circuit Clerk ge
12/03/2019 fs/Amy Feldman, Franklin Circuit Clerk

Package:000016 of OG0062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000016 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 17 of 62 - Page ID#: 22

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

NOTICE:

WITH RESPECT TO THE LIABILITY COVERAGES, THIS IS A CLAIMS-MADE POLICY AND, SUBJECT TO ITS
PROVISIONS, APPLIES ONLY TO ANY CLAIM FIRST MADE AGAINST THE INSURED DURING THE POLICY
PERIOD. NO COVERAGE EXISTS FOR CLAIMS FIRST MADE AGAINST THE INSURED AFTER THE END OF THE
POLICY PERIOD UNLESS, AND TO THE EXTENT THAT, AN EXTENDED REPORTING PERIOD APPLIES. CLAIM
EXPENSES REDUCE THE LIMIT OF INSURANCE AND ARE SUBJECT TO THE DEDUCTIBLE.

PLEASE REVIEW THE POLICY CAREFULLY AND DISCUSS IT WITH YOUR INSURANCE AGENT OR BROKER.

In consideration of the premiums paid and in reliance upon all stalements made in the Application furnished to the
insurer designaled in the Declarations, a stock insurance corporation, hereinafler called the “Insurer”, the Insurer and the
insureds agree as follows

i. LIABILITY COVERAGES
A. INSURING AGREEMENTS

If the Insuring Agreement has been purchased, as indicated in the Declarations, the Insurer will pay on behalf of
the Insured all sums in excess of the Deductible and up to the applicable limit of insurance that the Insured shall
become legally obligated to pay:

1. Content Injury Liability

as Damages resulting from any Content Injury Ctaim both first made against the Insured and reported to
the Insurer in writing during the Policy Period, or any Extended Reporting Period, if applicable, alleging any
Wrongful Act by the Insured, or by someone for whose Wrongful Act the Insured is legally responsible;

2. Privacy Injury Liability
A. Privacy lajury Claim

as Damages resulling from any Privacy Injury Claim both first made against the Inaured and reported
to the Insurer in writing during the Policy Period, or any Extended Reporting Period, if applicable,
alleging any Wrongful Act by the Insured, or by someone for whose Wrongful Act the Insurad is fegally
responsible;

B. Privacy Regulation Proceading

as Damages and Claim Expenses resulling from any Privacy Regulation Proceeding both first made
against the Insured and reported to the Insurer in writing during the Policy Period, or any Extended
Reporting Period, if applicable, alleging any Wrongful Act by the Insured or by someone for whose
Wrongful Act the Inaured is legally responsible;

3. Professional Services Lisbility

as Damages resuiting from any Professional Services Claim both first made against the Insured and
reported to the Insurer in wriling during the Policy Period, or any Extended Reporting Period, if applicable,
alleging any Wrongful Act by the Insured, or by someone for whose Wrongful Act the Insured is legally
responsible; .

4. Network Security Liability

as Damages resuiting from any Network Security Claim both first made against the Insured and reported to
the Insurer in writing during the Policy Period, or any Extended Reporting Period, if applicable, alleging any
Wrongful Act by the Insured, or by someone for whose Wrongful Act the Insured is legally responsible,

1
G-147051-A

107 we
ig yo T@ CNA At Rights Ref. Feldman, Franklin Circuit Clerk

isfAmy Feldman, Franklin Circuit Clerk

Package:000077 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000017 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 18 of 62 - Page ID#: 23

42/03/2019 Amy Feldman, Franklin Circuit Clerk
42/03/2019 fsiAmy Feldman, Franklin Circuit Clerk

CNA NetProtact 360™

provided thai, with respect to paragraphs 1. through 4. above:
1. prior to the inception date of this policy or the first such policy issued and continuously renewed by the
Insurer, whichever is earlier;
A. no Executive had knowledge of or could have reasonably foreseen any circumstances which might!
have resulted in a Claim; and
B. the Wrongful Act or any Interralated Wrongful Act has noi been Ihe subject of any notice given
under any prior policy; and,
2. lhe Wrongful Act occurred on or after the applicable Prior Acts Date for each Insuring Agreement as se!
forth in tha Declarations, in liem 3. Caverage Schedule, and prior to the end of the Policy Period.

Subject to the limits of insurance and in excess of any deductible, the Insurer will eiso pay all Claim
Expenses in connection with any Claim.

B. Public Relations Event Expense Reimbursement

Public Relations Event Expense Reimbursement coverage has been purchased, as indicated in the
Declarations, the Insurer will reimburse the Insured Entity for Public Relations Event Expenses (up to the
Public Relations Event Expenses ‘mit of insurance and In excess of tha Public Relations Event Expenses
deductible} which amounts are incurred within twelve months of the date that the Insured reports the Public
Relations Event, and which amounts ara consented {fo by the Insurer (such consent not fo be unreasonably
withheld);
4. to respond to adverse or unfavorable publicity or media attention arising oul of a Public Relations Event;
2. to effact comptiance with:
a. a Security Breach Notice Law; or
b. any statute or requiation referenced under the definition of Privacy Injury where the insured Entity has
been notified that an Insured may be non-compliant with any such statute or regulation; or
3. to implement credit monitoring of changes to credil bureau records associated with any individual whose Non-
public Personal information may have been disclosed or used in an unauthorized manner while in Insured
Entity’s care and custody.

ll. FIRST PARTY (INSURING AGREEMENTS

Subject always to Section Vill, Conditions, Paragraph W, Proof, Valuation and Payment of First Party Loss, if the
insuring Agreement has been purchased, as indicated in the Declarations, the Insurer will pay ihe insured Entity all
sums in excess of any applicable Deductible and up to the applicable limit of insurance that the Insured Entity incurs:

A. Network Extortion
for Network Extortion Expense resulting from a Network Extortion that occurs during ihe Pollcy Period;
B. Loss of or Damage to Insured Entity’s Network

for the Insured Entity'’s reasonable and necessary expenses resulting from an Explolt that occurs during the
Policy Pesiod, thal are required to restore the Insured Entity’s Network or information residing on the Insured
Entity’s Network to substantially the form in which it existed immediately prior to such Exploit,

C. Business Interruption and Extra Expense

1. for reduction of business income the Insured Entity sustains during a Period of Restoration due to the
interruption of Commerce Operations by 2 Network Impalrment that has been caused by an Exploit during
the Polley Period: and,

2. for Extra Expense thal the tnsured Entity sustains lo minimize any such Network Impairment in order to
resuma Commerce Operations;

z
G-147051-A
SD. 4,07 Amy Feldman, Franklin Circuit Clerk

. CNA All Rights Re .
istAmy Feldman, Franklin Circuit Clerk

Package:000018 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package ; 000018 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 19 of 62 - Page ID#: 24

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isiAmy Feldman, Franktin Circuit Clerk

CNA NetProtect 360™

D.

Emergency Response Fund

for the Insured Entity’s reasonable and actual expenses resulting from an Exploit, an Electronic Theft or a

Network Extortion thal occurs during the Policy Perlad in engaging a suitably qualified third party security

experi to:

1, assist the Insured in investigating, stopping, or minimizing damage due to such Exploit, Electronic Theft or
Network Extortion while such Exploit, Electronic Theft or Network Extortion is ongoing; or

2. collecting and analyzing and praserving forensic evidence of such Explolt, Electronic Theft or Network
Extortion for use in identifying the perpetrator and in supporting legal action agains! the perpetrator,

Basic Electronic Theft

for

1. joss of {he Insured Entity's Money or Securities, including loss resulling from alleratian; or
2_. loss of the Inaured Entity’s Goods,

resuiting from Electronic Theft of the Insured Entity's Money, Securities or Goods perpelrated directly against
ihe Insured Entity by an External Source during the Policy Period:

Elactronic Theft of Services

for loss of tha Insured Entity’s Services resulting fram Electronic Theft of such Services parpatrated directly
against the Insured Entity by an External Source during the Policy Period;

. Electronic Theft of Intangible Property

for loss of the Insured Entity’s Intangible Property resulting from an Electronic Theft of such tntangible
Property perpetrated directly against the Insured Entity during the Policy Period.

if, LIMITS OF INSURANCE AND DEDUCTIBLES

A.

B.

Policy Aggregate

The amount sel forth as the Policy Aggregate Limit of insurance in ttem 3.A. in the Declarations shail be the
maximum aggregate limil of insurance of the Insurar for all Damages and Claims Expenses, all Public
Relations Event Expenses and all First Party Loss under this Policy, regardless. of the number of
Occurrences, insureds, Claims made, or persons or entities bringing such Claims. The Scheduled Limits of
Insurance set forth in ihe Coverage Schedula in the Declarations are sub-limits which further limit and do nol
increase the Insurer's limit of insurance under this Policy Aggregate Limit. The limits of insurance set forth in
paragraphs B, C, D, and E below are subject always lo this Policy Aggregate.

Liability Limits of Insurance
1. Related Claims and Related Public Relations Evants

a. More than one Claim involving tha sama Wrongful Act or interralatad Wrongful Acts shall be

considered as one Claim which shail be deemed to have been first made on the earlier of:

i. the date on which the earliest such Claim was first made; or

ii, the first date valid nolice was given by the Insureds to tha Insurer under this Policy of any Wrongful
Act or under any prior policy of any Wrongful Act or any fact, circumstance, situation, event or
lransaction which underlies any such Claim.

b. More {han one Pubile Relations Event involving the same Wrongful Act or Interralated Wrongful Acts
shall be considered as one Public Relations Event which shall be subject to the Public Relations Event
‘Limit applicable to (he earliest such Public Relations Event reported to the Insurer under this Policy or
under any prior policy.

3

G-147051-4

ED.) OF

‘ena Al Rights Redtvay, Feldman, Franklin Circuit Clerk
isfAmy Feldman, Franktin Circuit Clerk

Package:000019 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648266)

Package | 000019 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 20 of 62 - Page ID#: 25

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isiAmy Feldman, Frankiin Circuit Clerk

CNA NotProtect 360™

2.

Each Claim

Subject to the applicabla Claims Aggregate, a separate “Each Cfalm limil” applies to each Li ability Insuring
Agreement in the amounts and as sel forth in Item 3.8. of lhe Coverage Schedule in the Deciarations . Such
amounts ara the limits of insurance fer all Damages and Claim Expenses for each separate Clalm as sat
forth therein.

All Claims in tha Aggregsta

The amounts set forth in the Declarations, in item 3.B. of the Coverage Schedule, is the limit of insurance for
all Damages and Clalm Expenses for all Claims combined.

All Public Relations Evant Expenses in the Aggregate

The amount set forth in the Declarations in Item 3.8. of tha Coverage Schedule is the limit of insurance for all
Public Relations Event Expenses for alt Public Relations Events.

C. First Party Limits of Insurance

1.

Each Occurrence

Subject to the applicable Occurrences Aggregate Limil, a separate “Each Occurrence limil® appiles to each
First Party Insuring Agreement in the amounts and as set forth in Item 3,C. of tha Coverage Schedule,

All Occurrences in the Aggregate

The amounls set forth in the Declarations, in Hem 3.C. of the Coverage Schedule, is Ihe ‘imi of insurance for
all Occurrances combined, provided however thei tha most the Insurer will pay in the aggregate for
Occurrances resuiting from failure of any third party service provider on whom the Inaured relies, is the
Dependent Occurrence Sub Iimit of insurance listed in the Policy Declarations, item 4.

All Emargancy Response Fund Expenses in the Aggregate

Thea amount set forth In the Declarations in Item 3.C. of the Coverage Schedule is the aggregate limit of
insurance for all covered expenses under Insuring Agreement || D, Emergency Response Fund.

D. Deductibles

1.

-147051-A
GO. 107

Common Provision

The deductibles shall be uninsured. The Insurer will have no obligation to pay all or any portion of any
applicable deductible. In the event more than one deductible applies to any Claim or to any Occurrence, the
maximum total deduclible amount applicable to such Claim or such Occurrence shall be the highest of such
applicable deductibles.

Liabiilty Deductiblas
a, Liability Insuring Agraement Deductibles

A separale deductible applies la each Insuring Agreement in tha amount and as indicated in Item 3.B.of
(he Coverage Schedule in the Declarations. The insurer shall only be liable for the amount of Damages
and Claim Expenses arising [rom each Claim which is in excess of the applicabla deductible amounts.

b. Public Relations Event Expenses Reimbursement Deductible
4

12103/2019 a a Amy Feldman, Franklin Circuit Clerk

Rights :
12/03/2019 fsiAmy Feldman, Franklin Circuit Clerk

Package-060020 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000020 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 21 of 62 - Page ID#: 26

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 fsfAmy Feldman, Franklin Circuit Clerk

CNA NetProtact 360™

E.

The ‘nsurer shall only be liable for reimbursement of reasonable and necessary fees, costs and expenses
arising from ail Public Relations Events in excess of ihe Public Relations Event Expenses deduciibla
amount stated in Item 3,8. of the Coverage Schedule In the Declaralions.

3. Occurrence Deductibles

A seperate deductible applies to each Occurrence under each First Party Insuring Agreament in the amount
and as specified in ltam 3.C.of the Coverage Schedule in the Declarations. The Insurer shal! only be liable for
tha amount of First Party Loss which is in excess of the applicable deductibla amounts.

Coinsuranca

Solely with respect to ail Loss (excess of the applicable Deductible) in connection with any Claim or Occurrence,
ihe Insured Entity shall bear uninsured and at ils own risk lhe percentage of all such Loss as 5 Coinsurance
percentage in ihe amount and as specified in the Declarations. This percentage shall be applied to all Loss on
account of all such Claims or Occurrences. The Insurer's liability shall apply only to the remaining percent of all
such Loss.

NV. LIABILITY COVERAGES - DUTY TO DEFEND AND SETTLEMENT

A.

Defanse

The Insurer shail have the right and duty ta defend in the Insurad’s name and on the Insured's behalf a Claim
even if any of (he allegations of the Claim are groundless, false or fraudulent. The Insurer has the right to make
such investigation and conduct negctiations and enter into such setilement of any Claim as the insurer deems
necessary.

Consent to Settlament

The Insurer shall not settle any Claim without the prior written consent of the Named Insured. If howaver, the
Named Insured refuses to consent to such setilement or compromise recommended by tha Insurer and agreed
to by the claimant, the Insurer's duty to defend shall then caase and ihe Named Insured shail thereafler al the
Named Insurad's own expensa negotiate or defend such Claim independenily of the Insurer, and the insurer's
liability shall be limited to the amount of Damages for which the Claim could have been settied, if such
recommendation was consented to, and for alt Clalm Expenses incurred up to tha time of such refusal.

Exhaustion of Limits

The Insurer shall not be obligated to investigate, defend, pay or setile, or continue to investigate, defend, pay or
settle a Claim after the applicable limil of insurance has been exhausted by payment of Damages or Claim
Expenses, or any combination thereof. In such case, the Insurer shafl have the right to withdraw from the further
investigation, defense, payment or selttament of such Clalm by tendering contral of sald investigation, defense or
sellement of the Clalm to the insured,

¥. COMMON EXCLUSIONS

Whelher in connection wilh any First Pandy Coverage or any Liability Coverage, the Insurer shall nol be liable to pay
any Loss:

A.

War

based upon, directly or indirectly arising oul of, or in any way Invalving:

1. war, including undeciarad or civil war;

2. warlike action by a mititary force, including action in hindering or defending against an actual or expected
atlack, by any government, sovereign or other authority using military personnel or other agents;

5

GA14T051-A

ED. 107

BONA Ail Rights Roddie, Feldman, Franklin Circuit Clerk
fsiAmy Feldman, Franklin Circuit Clerk

Package:000021 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000021 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 22 of 62 - Page ID#: 27

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 fsiAmy Feldman, Franklin Circuit Clerk

CNA NetP rotect 360™

3. insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering or
defending against any of these,

interruptions

based upon, directly or indirectly arising out of, or in any way involving any:
1. Telecommunications Services Provider intarruptions;
2. interruptions in leased, managed or hosted servicas provided by another including but not limited to:
Application Service Providers, Managed Security Providers, hosting service providers or any similar service;
3. partial or total electrical feilure including electrical power inlerruption, surge, brownout or blackout; or
interruptions or outages to any other utilities or elements of infrastructure, including gas, water, telephone (on-
fine, wireless or other), cable or satellite services, unless such utilities or elements of infrastructure were
under the sale operational control of the Insured Entity.
including (but not limited to) planned outages or reductions in service invalving items identified in subsections 1.
Ihrough 3. above;

Pollution

based upon, directly of indirectly arising out of, or in any way involving: any nuclear reaction, radiation or
contamination, or any actual, alleged or threatened discharge, release, escape, or disposal of, or exposure lo,
Pollutants; any request, direction or order that any of ihe Insureds lest for, monitor, clean up, remove, contain,
ireal, detoxify, neutralize or in any way respond io of assass the effect of Pollutants or nuclear reaction, radiation
of contamination, or any voluntary decision to do so: any action by or on behalf of any governmental authority,
domestic or foreign, for damages arising oul of the testing of, monitoring, cleaning up, removing, containing,
treating, detoxifying, neutralizing ar assassing the effects of Pollutants or any nuclear reaction, radiation or
contamination; or any actual or allaged Property Damage, or Bodily Injury, sickness, disease or death of any
person, or financial loss to Insured Entity, their security holders, or their creditors resulting fom any of the
aforamentioned matters;

Securities/Management Liability

based upon, directly or indirectly arising out of, or in any way Involving;

4. the filing of any registration statement under the Securities Acts of 1933, or the Securities Exchange Act of
1934, any State Blue Sky Law, or any other stale or local securities law; or

2, the Securities Act of 1933, the Securities and Exchange Act of 1934, rules or regulations of the Securities
Exchange Commission under either or both acts, similar securities laws or regulations of state, or any laws of
any state relaling to any transaction arising oul of, invalving, or relating to the public offering of securities;

3. any breach of any duly which an Executive owes to a corparation or other legal entity for which such
Executive serves or by which he is employed;

Claims by Governmental Agency

invalving, by, on behalf of, or for the benefit of any federal, state or local government agency, whether domestic or

foreign, including but not limited to the Federal Trade Commission or the Federal Communications Cammission.

Provided, however, this exclusion shail not apply to:

4. Claims under the Professional Liability Coverage grant in the Liability Coverage Part for a Wrongful Act (as
defined with respect to the Professional Liability Coverage) committed by the Insured in performing
Professional Services for a government agency which is a direct customer of the Inaured;

2. Privacy Regulation Proceedings;
Licensing Organization

invalving, by, or on behalf, of or for the benefit of any licensing organization, including but net limited to ASCAP,
SESAG, or BMI;

G-147051-A

EP>4)07

Amy Feldman, Franklin Circuit Clerk
© CNA Ad Rights Res:

is/Amy Feldman, Franktin Circuit Clerk

Package:000022 of 000062

Fresiding Judge: HON. PHILLIP J. SHEPHERD (646260)

Package : 000022 of 600062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 23 of 62 - Page ID#: 28

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 fsiAmy Feldman, Franklin Circuit Clerk

CNA NetProtect 360

G. ERISA or any Similar Act

based upon, directly or indirectly arising out of or in any way involving any actual or alleged violation of ERISA or
any Similar Act

H. Proprietary Rights

based upon, directly or indirectly arising out of, cr in any way invotving:

1. patent infringement; or
2. misappropriation of any trade secrel or proprietary information, provided, however, thal this paragraph H.
shail nol apply to:
I} Electronic Theft of intangilble Property,
li) misappropriation of others' Confidential Commercial information in Insured Entity’s custody under
Network Security Liabilty and Privacy Injury Liability Coverages and
lil) misappropriation of Confidential Commercial Information in the coursa of providing Professional
Services under the Professional Services Liability Coverage;

i. Bodily Injury/Proparty Damaga

based upon, directly or indirectly arising out of, or in any way involving any aclual or alleged Bodily Injury (except!
for wrongful infliction of emotional distress arising oul of a Privacy Injury or Content Injury) or Property
Damage;

J. Contractual Liability

based upon, directly or indirectly arising out of, or in any way Invalving:

1. an Insured’s actual or alleged liability under any oral or writlen contract or agreement, including but not
limited to express warranties or quarantees; or

2. liability of olhers assumed by the Ineurad under any oral or written contract or agreement. Provided,
however, lhat this subsection 2 shail not apply to any Claim under the Content Coverage.

Notwithstanding the foregoing exclusion, coverage otherwise available ta an Insured shall apply to such

Insured's liability thal exists in the absence of such oral or written contract or agreement;

K. Over-Redemption
based upon, directly or indirectly arising out of, or in any way invelving Ovar-Redemption;
L. Advertising

based upon, directly or Indirectly arising out of, or in any way invalving:

1. the inaccurate, inadequate or incomplete description of the price of goods, products or services or failure of
goods, products or services to canform with an advertised quality or performance, or the Insured’s cost
guarantees, cost representations, contract price, or estimates of probable costs or cast estimates being
exceeded; or

2. intentional misrepresentalion in Advertising, false Advertising, unfair or deceptive business practices,
provided, however, that this subsection 2applies only where:
it ig established in a final adjudication by a judge, jury or arbitrator; or
where there is an adverse admission by an Insured; or
where there is a finding of fact thai the Insured commitled the foregoing conduct; or
the Insured pleads no contest,

im which event the Insured shall reimburse the Insurer for all Claims Expenses.

For purposes of datermining the applicability of this exclusion, the Wrongful Act of a natural person who is an
Insured shall nal be impuled to any alher natural person who is an Insured;

7
-147051-A

Aad ” 12/03/20 Wena Ad Rights Reditey, Feldman, Franklin Circuit Clerk
12/03/2019 is/Amy Feldman, Franklin Circuit Clerk

Package:000023 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000023 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 24 of 62 - Page ID#: 29

42/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 fsiAmy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

R.

Claims by Insureds

by or on behalf of any Insured in any capacity provided, however that this Exclusion shall not apply to:

1. any Claim that is in the form of a cressclaim, third-party Cialm or otherwise for contribution or indemnity
which is part of and results directly from a Claim which is not otherwise exctuded under this Policy;

2. any Claim brought or maintained by of on behalf of a bankruptcy or insolvency trustee, examiner, liquidatar,
receiver or rehabilitator for an Insured Entity or any assignee of such trustee, examiner, liquidator, receiver
or rehabilitater, or

3. any Claim that is by an Insured Person and alleges Privacy Injury resulting from the unauthorized
disclosure of such insured Person's Nonpublic Personal Information;

Owned Entity

for a Claim made against an Insured by any entity, if at the ime of ihe Wrongful Act giving rise to such Claim:
4. any Insured controlled, owned, operated or managed such entity; or

2. any Insurad was an owner, partner, director, officer or employee of such anlity;

For the purpose of this exclusion, a 5% or more owner of the voting stock of a publicly held corporalion or a 40%
or more owner of the voting stock of a privately held corporation shail be deemed to own such entity;

Failure to Follow Minimum Required Practices

based upon, directly or indirectly arising cut of, or in any way involving:

4. Any failura of an Insured fo continuously implement tha procedures and risk controls identified in the
Ingured’s application for this Insurance and all related information submitted to lhe insurer in conjunction with
such application whelher orally or in writing;

2. Failure to follow (in whele or part) any Minimum Required Practices thet are lisled in Minimum Required
Practices Endorsement, or

3. The Insured's failure to meet any service levels, performance siandards or metrics;

Item 3 above shall apply only to Insurads whose services are required to salisfy service levels, parformance

standards or melrics.

This exclusion shall not apply to.

41. an insured Person's negligent circumvention of controls; or

2. an insured Person’s intentional circumvention of contrals where such circumvention was nol authorized by
the Insured;

Project Pianning

based upon, directly or indirectly arising out of, or in any way invelving project planning, including bul pot limited
to mislakes in delermining capacily needs;

Inadequate Software

based upon, directly or indirectly arising out of, or in any way involving the inability to use or lack of performance
of software programs.

1. due to expiration, cancellation or withdrawal;

2. thal have nol yel been released from their development stage;

3. thal have not passed all tast runs or proven successful in applicable daily operations; or

4. thal result from the Insured’s modification of software programs in violation of any software ficensa
agreement ( @.9. particularly license provisions regarding modification that invalidate warranty);

Commingling

G-147051-A

EQ.) 0?

SNA At Rights Amy Feldman, Franklin Circuit Clerk
fsfAmy Feldman, Franklin Circuit Clerk

Package:000024 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000024 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 25 of 62 - Page ID#: 30

12/03/2015 Amy Feldman, Franklin Circuit Clerk
12/03/2019 istAmy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

based upon, directly or indirecily arising out of, or in any way involving the cornming!ing, misappropriation or
misuse of funds;

S. Anti-Trust

based upon, directly or indirectly arising out of, or in any way involving any:
4. charges of price fixing, restraint of trade, monopolization or unlair trade; or
2. any actual or alleged violation of:
a. the Federal Trade Commission Act, the Sherman Act, the Clayton Act, or any federal statutory provision
regarding anti-trust, monopoly, orice fixing, price discrimination, predatory pricing or restraint of trade;
b. any rules or regulations promulgated under or in connection with the above statutes; or
¢. any similar provision of any slate, federat or local statutory law ar common law,
Provided, however, thal this exclusion does not apply to any Contant injury Claim or Privacy Injury Claim;

T. Deliberate Acts

based upon or arising out of the committing of any deliberate fraudulent or deliberate criminal act by the Insured
or out of the commingling, misapprooriation or misuse of funds if a judgment, ruling or other finding of fact in any
proceeding establishes that such act, or such commingling, misappropriation or misuse was committed. If such
acl, of such commingling, misappropriation or misuse is so determined to have been committed, the Insured will
reimburse the Insurer for all Claim Expenses paid. The Insurer will not defend any criminal act which was the
subject of a criminal prosecution In which the Insured was found guilty, pleaded quilty, nota contendere or no
contest. Criminal proceedings are not covered under this Policy regardless of the allagalions made against any
Insured,

For purposes of determining the applicability of thia Exclusion:

1. the facts pertaining to and knowledge possessed by any Insured Person shall noi be imputed to any other
Insured Parson; and

2. only facts pertaining to and knowledge possessed by any Executive shall be imputed to the Insured Entity;

U. Thaft of Video Games

based upon, directly or indirectly arising out of, or in any way involving theft of computer or video game points,
earnings, awards or other intangible properly;

Vv. Governmental Action

based upon, direclly or indirectly arising oul of, or in any way involving an action by any law enforcement,

administrative, regulatory, or judicial body, domestic or foreign, to:

1. confiscate, ban, limit, or resirict data or software, the Insured Entity's Network or Network Activity,

2. Exploit or allack in any way, by means of Electronic Transfer to interfere with data and software, the
Insured Entity's Network or the insured Entity's preparedness or ability to conduct Network Activity or
Professional Services; or

3. intercept, monitor or analyze daia or software or other information tranemitied over the Inaured Entity’s
Network or ather Network to which it connects, whether under the USA Patriol Act or other law, regulation or
order, whether domestic or foreign.

Vi, LIABILITY COVERAGE PARTS EXCLUSIONS
A. This Insurer shall not be liable fo pay any Liability Loss.
1. Employment Practices

based upon, directly or indirectly arising out of, or in any way involving employmeni practices or any
discrimination, humiliation or harassment of any person or entity on any bagis, Including but not limited to:

9
G-147051-4
ED. 107 nee
cna an Rights Redskey Feldman, Franklin Circuit Clerk

isiAmy Feldman, Franktin Circuit Clerk

Package:000025 of 000662

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000025 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 26 of 62 - Page ID#: 31

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

race, creed, color, religion, elhnic background, national origin, age, handicap, marital status, disability, sex,
sexual orientation or pregnancy;

Media Activity
based upon, directly or indireclly arising out of, or in any Media Activity.

B. Exclusions applicable to Content Injury Claims

The Insurer shall not be fiabla to pay any Liability Loss in connection with any Content Injury Claim:

1.

Contractual Rights

based upon, directly or indirectly arising out of, or in any way Involving any contractual rights to Ihe ownership
of Material,

Marchandising Activities

based upon, directly of indirectly arising out of, or in any way involving any Merchandising Activities;
Production/Recall Costs

based upon, direcily or indirectly arising out of, or in any way involving the Insured’s production costs, or the

Insured's cost of reprinting, recalling, recovering, shipping, correcting, reprocessing, restoring, repairing,
replacing, or reproducing erroneous, damaged or lost data or Matarial.

Vil. FIRST PARTY EXCLUSIONS

This Policy does not caver any First Party Losa.

A. Fallura to Communicate

hased upon, directly or Indirectly arising out of, or in any way involving any defensive measure laken by lhe
Insured Entity in response {to directions from the insured Entity's third party internet Service Provider to take
such defensive measures to counter an on-going, threatened or emerging threat to any Network;

B. Defects in Data and Software and Network

based upon, directly or indirectly arising out of, or in any way involving:

1.

G-147051-A
Ein }.07

any defect of design, implementation, operation, incompatibility or any other fault of data and software or the

Insured Entity's Network, or any part thereof where such defect or fault is introduced by the Insured

Entity's.

a. use ofa third party product, including but nol timited to software and equipment, in a manner inconsistent
with the manufacturer's inlended use;

b, modification of a third party product or integralion of “components” in violation of the manufacturer's
warranty or other license terms,

c. integration of “components” in a manner inconsistent with any of the any components’ intended use as
established by its manufacturer, or

d. failure lo maintain any “component” by including and incorporating the most recent palches, updates,
upgrades or new versians in accordance with Insured Entity’s schedule and procedures for such
mainienance as described in the Insured Entity's CNANelProtect application, or the Minimum Required
Practices Endorsement ( whichever is more restrictive) where the Loss would have been prevented by
such mainienance

As used in b, ¢ and d above, the word “camponents” includes, but is noi limited to software, syslems, data or

equipment developed either by the Insured Entity or third parties.

10

eA AL Rights peiany Feldman, Franklin Circuit Clerk

fs/Amy Feldman, Franklin Circuit Clerk

Package:000026 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000026 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 27 of 62 - Page ID#: 32

12/03/2019 Amy Feldman, Franklin Circuit Clerk
42/03/2019 /s/Amy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

2. sny wear, tear, or gradual delerioralion of data and software or (he insured Entity’s Network, or any part
thereof,

C. Intellectual and Proprietary Rights
based upon, directly or indirectly arising out of, of in any way Involving:
1. allegations of violation of any software licanse, or impairment of property righls fo proprietary software or
data;
2. allegations of impairment of property rights ta proprietary business models, or foss of competitive advantage;
or
3. Privacy Injury, and any other allegations of violation of an individual's rights to privacy or misuse of personal
Information under any law, order or regulation, whelher domestic or foreign;
or any potential future income, Including bul not timited to interest, dividends, or any othar indirect or
consequential loss associated with 1., 2., or 3. above;
DB. Extortion
based upon, directly or indirectly arising cul of, or in any way involving any demands by an exlortionis!; Provided
however that this exclusion shall not apply ta Extortion Coverage;
E. Profit and Loss
where the existence of First Party Loss is dependent upen an inventory computation or a profil and loss
computation provided, hawever, this exclusion shall not apply wilh respect to reduction of business income to the
extent it is covered by the Basic Electronic Theft Coverage;
F. Value of Stocks
based upon, directly or indirectly arising cut of, or in any way involving the vaiue of shares, stock or secunilies.
This exclusion does not apply to First Party Losa to the Insured Entity's Securities to the extent it is covered
by the Electronic Theft Coverage;
G. Wireless Networks
based upon, directly or indirectly arising out of, or in any way involving Exploits invalving wireless networks or
components therecf unless.
1. all transmillers and receivers in such networks are under the direct physical control af [he Insured Entity,
2. all information exchanged over such wireless networks is encrypted; and
3, all cryptographic keys for encryption are distributed in a manner that precludes compromise of such keys;
4, all such wireless networks operate externally to the insured Entity's Network perimeter defenses, including
firewalls.
This exclusion shall not apply to:
1. an Insured Person's negligent circumvention of controls; or
2. an insured Person's intentional circumvention of contro!s where such circumvention was not authorized by
the Insured;
H. Leased Services
based upon, directly or indirectly arising out of, or in any way invalving Exploits involving leased, managed or
hosled sarvices provided by third party Telecommunication Service Providers and other public
network/infrastructure providers;
1. Goodwill
based upon, directly or indirectly arising out of, er in any way involving any actual or alleged adverse impact on
goodwill, repulation, revenue or potential future income.
11
G-147051-A
ED. 107

IWCNA AD Rights Red Felciman, Franklin Circuit Clerk
IsiAmy Feldman, Franklin Circuit Clerk

Package:000027 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (843260)

Package : 000027 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 28 of 62 - Page ID#: 33

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 /siAmy Feldman, Franklin Circuit Clerk

CNA NetProtect 260™

VIILCONDITIONS

A.

Tarritory/Payments
Coverage shall apply worldwide.

All payments made by the Insurer under this Policy shall ba made in United States Dollars at lhe exchange rate
listed in the U.S. Wall Street Journal on the date payment Is made.

Assistance and Cooperation

The Insured shall cooperate with the Insurer and, upon the Insurer's request, shall atiend hearings and trials
Tha insured shall assist in effecting settlements, securing and giving of evidence, obtaining the attendance of
witnesses and in the conduct of suils in connection wilh any Claim or Less covered by the insurance afforded by
Ihis Policy. The insured shall assist in the enforcement of any right of contribution or indemnity against any
person or organization who or which is of may be liable to the Insured.

Actlon Against the Insurer

No legal action may be brought against the Insurer, unless, as a condition precedent thereto, the Insured shall
have fully complied with all of the terms of this Policy, er until the amount of the Insured's obligation to pay shail
have been fully determined eilher by judgment against the Insured afler actual trial and appeal or by written
agreament of Ihe Insured, the claimant and the Insurer.

The Inaured may not bring any legal action against the insurer conceming this Policy,

1. until the Insured has fully complied with all lhe provisions of this Policy; and

2. such legal action is commenced within 12 months of the Insurer's rejection of the written proof of First Party
Logs cr the insurer's rejection of a Clalm under the LIABILITY COVERAGES,

Recovery is limited to ihe extent of the insurance afforded by this policy. No entity haa the right under this Policy

to include the Insurer in any action against the Insured to determine the Insured's liability, nor will the Insurer be

broughl inte such action by the Insured or ils representalive.

Bankruptcy

Bankruptcy or insolvency of the Insured or the Insured's estate shall not relieve ihe Insurer of any of tts
obligations hereunder.

Subrogation

In the event of any payment of Less under this Policy, the Insurer shall ba subrogated in the amount of such
payment to the Insured’s righls of recovery therefore againgl any person of organization, and the Insured shall
execule and deliver insruments and papers and do whalevar else is necessary to secure such rights, including
assigning such rights lo the insurer upon its request, The Insured shall do nothing to prejudice such rights. All
salvages, recoveries, and payments recovered or received after selttement of a Loss or Claim, shall be applied
as if recovered or received prior to settlement of Loss or Clalm and all necessary adjustments to reduce the
Loss shall be made

Losa Participation/Other Insurance

The Insurad agrees that tha Deductible identified in the Declarations shall remain uninsured. In the event that any
other insurance provides coverage to the Insured for Loss within (ha Deductible identified in the Declarations, the
Insurer has no duly to participate in or interact with thal insurer.

If any Loss Is insured under any other policies, this policy shall apply:

12

G-147051-A

£Qe10?

Amy Feldman, Franklin Circuit Clerk

bens All Rights Ro: :
/siAmy Feldman, Franklin Circuit Clerk

Package:000028 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000028 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 29 of 62 - Page ID#: 34

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isiAmy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

J.

4. only if such Loss exceeds lhe amount payable under such other insurance whether such olher insurance is
staled to be primary, contributory, excess, contingent or otherwise, unless such other insurance is written only
as specific excess insurance over this policy; or

2._ only if and to the extent such Loss is not covered under such other insurance,

The Insurer will have no duty under this policy to defend any Clalm that any other insurer has a duty to defend or

pay any Claim Expenses that any other insurer has the duty (o pay. If no other insurer defends such Claim, lhe

Insurer will underiake to do so; but will then be entitted to the Insured's rights against all those other insurers,

Nothing contained in this policy shal! be construed to make it subject! to the terms, conditions and limitations of
any other insurance.

Cancellation/Nonrenewal

This Policy may be canceled by the Named Insured by surrender of this Policy to the Insurer or by giving written
notice to the Insurer staling when thereafter such cancellation shall be effective. This Policy may also be canceled
by the Insurer by mailing to tha Named Insured by registered, certified or other first class mail, at the Namad
Insured's address specified in tem 1 of the Declarations, writlen notice staling whan, not less than 30 days
Ihereafter (or 10 days ihereafter when cancellation Is due to non-payment of premium), the cancellation shall be
effective. The mailing of such notice as sforesaid shall be sufficlent proof of notice and the Policy shall terminate
at the dale and hour specified in such notice. If this Policy is canceled by the Named Insured. the Insurer shall
ralain the customary short rale proportion of the premium hereon. If the insurer cancels this Policy, the Insurer
shall relain the pro-rata proportion of the premium hereon.

The Insurer may non-renew this Policy by written notice to the Named Insured at the address last known lo the
Insurer, The insurer will provide writlen notice at least 30 days before the non-renewal is to be effactive.

Changes

Nolice io or knowledge possessed by any agent or by any other person shall nol effect a waiver or a change in
any part of this Policy or prohibit the insurer from asserting any right under the provisions of this Policy, nor shali
the terms of this Policy be waived or changed except by written endorsement issued to form a part of this Policy.

Applleation

1. The insureds represent and acknowledge that the statements contained on the Declarations and in the
Application, and any materials submitted or required to be submitied therewith (all of which shall be
maintained on file by the Insurer and be deemed attached to and incorporaled into this Policy as if physically
attached), are the Insured's representations, are true and: (i) are the basis of this Policy and are lo be
considered as incorporated into and constituling a part of this Policy; and (li} shall be deemed material to the
acceptance of this risk or the hazard assumed by the Insurer under this Policy. This Policy is issued in
reliance upon the truth of such representations,

2. This Policy shall be nuil and void if the Application contains any misrepresentation or omission:

a. made wilh ihe intent to deceive, or
b. which materially affects either the acceptance of tha risk or the hazard assumed by the Insurer under the
Policy.

Coverage for New Subsidiaries

4. (f, after the Effective Date of this Policy, tha Named Insured (i) creates or acquires an entity, or (il) merges
with another entity such that ihe Named insured is the surviving entily, {hen such entity and any of its
Executives or Employees who otherwise would theraby become Insureda shall be covered under this
Policy, subject to its terms and conditions, only if:

a. the revenue of such enlity as reflected on ils most recent audited consolidated financial stalement is less
than 10% of the total revenue of the Named Insured as of the date of the Insured Entity's most recent
audited consolidated financial statement prior to such transaction, or

13

G-147051-A

ED. } OF

‘Wena ag Rights Raft, Feldman, Franklin Circuit Clerk
fsi:Amy Feldman, Franklin Circuit Clerk

Package:000029 of 000862

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000029 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 30 of 62 - Page ID#: 35

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 fsfAmy Feldman, Franklin Circuit Clerk

CN ‘A NetProtect 360™

oO.

b. other than as described in paragraph a. immediately above, the Insurer, al its sole option upon
submission of such information as the Insurer may require, and payment of any additional premium
and/or amendment of the provisions of the Palicy, agrees in writing to provide coverage for such entity, its
Executives or Employees.

2. There shall be no coverage under this Policy for any act or omission by, or Loss due to or sustained by, such
created or acquired entity, of by any persons considered to be Inaureds pursuant to paragraph a. above,
where such act or omission or Loss occurred in whole or in part before the effective dale of such acquisition
of merger, or for any act or omission or Loss occurring on or afier such date which, tageiher with any acts or
omissions or Loss occurring before such date, would be considered causally connected by reason of any
common fact, circumstance, situation, transaction or evant.

Coordination Among Insuring Agreements

Coverage exists aniy for lhose Insuring Agreements designated as induced in Item 3 of the Declarations and
attached lo this Policy. Each contains lerms which limil coverage to the scope of the coverage grant for that
Insuring Agreement. Should two or mora insuring Agreements apply to tha sama Claim tha insurer will nol pay
more than the actual loss or the highest available remalning limit of insurance under any one Llabllily Coverage,
whichever is less. Should two or more First Party Insuring Agreements apply to lhe same Occurrence, the
Insurer will not pay more than ihe lowest applicable limit of insurance. In no instance, shall the Insurer be
required to pay more than the Policy Aggregate Identified in the Declarations.

Change of Stetus of Insured Entity
1. Takeover of Named Insured

In the event of a Takeover of the Named Insured, coverage under lhis Policy shall continue until this Policy
is otherwise terminated, but only with respect fo acts or omissions occurring before the effective date of the
Takeover, unless ihe insurer is notified in writing of the Takeover prior to the Takeover effective date and
agrees in writing to provide coverage for such acts or omissions occurring on or after such effective date, and
Named Insured accepts any special tarms, condilions, exclusions or additional premium charge required by
the Insurer.

2. Cessation of Subsidiary
If any organization ceases to be a Subsidiary there shail ba no coverage under this Policy for any act or

omission by such organization, or any Executive or Employae of such organization, occurring after Ihe date
such organization ceased to be a Subsidiary.

. Notice of Material Change

The Named Insured agrees to notify tha Insurer as soon as possible, but in no event later than 30 days afer a
Material change, of any such Material change to the Insured Entity's business or Network. This includes
providing the Insurer all detaiis of any such changes to lhe Insured Entity’s business or Natwork. The insurer
reserves the right lo re-underwrile this Policy and re-price premiums based on these changes. In the event that
the Named Insured fails to notify the Insurer of a Material Change to the Insured Entity’s business or Network
and a related Loss or Clalm results from that Material Changs, the Insurer reserves the fight to dany payment of
any such Loss or refuse to defend any such Claim.

Company Authorization

The Insurads agree that Named Insured will act on behalf of ihe Insureds with respect to giving of all notice to
the Insurer, the receipt of notices from the Insurer, the payment of the premiums, the receipt of any return
premiums lhal may become due under this Policy, and the acceptance of endorsements.

Assignment

14

G-147051-A

ED. 3,07

Bena aa Rights Re ey. Feldman, Franklin Circuit Clerk
isfAmy Feldman, Franklin Circuit Clerk

Package:000030 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648266}

Package : 000030 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 31 of 62 - Page ID#: 36

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

CAA NetProtect 360™

Assignment of interest under this Policy shail not bind the Insurer unless ils consent is endorsed to this Policy.
Entire Agreament

The Named Insured and all Insureds agree that this Policy, including the Application, any materials submitted
or required to be submitted therewith, and any written endorsement attached, constitule the entire contract
existing betwean them and the Insurer or any of its agents retaling to this insurance.

Minimum Required Practices

The Insured warrants, as a condition precedent lo coverage under this Policy, that it shall:

4. follow the Minimum Required Practices that are listed in the Minimum Required Practices endorsement as a
condition of coverage under this policy, and

2. maintain all risk controls identified in the Insured's Application and any supplemental information provided
by the Insured in conjunction with insured's Application for this Policy.

Examination of Your Books and Records

The Insured agrees to allow the Insurer te examine and audit the Insured Entity’s books and records that relate
to this Policy, at any time during the Policy Period and up to 3 years thereafter.

Inspections and Survays

The insurer has the right but is not obligated to do the following, on ts own or through ils independent contractors.

1. make remote electronic scan inspections of ail or any part of the Insured Entity'’s Network or of the Network
of any entities newly acquired by the Insured at any time;

2. give the Insured reports qn the conditions the Insurer finds;

3. recommend changes to the Insured Entity's Network, or

4. conduct loss control and prevention activity,

Any inspections, surveys, reports, or recommendations relate only to insurability and the premiums ta be charged.
Tha Insurer, by such inspections, surveys, reports, of recommendations, does not warrant that the Insured
Entity’s Natwork is safa or in compliance with laws, regulations, codes or standards, domestic or fereign, This
condilion applies nol only to lhe Insurer, but also to any rating, advisory, rale service, or similar organization
which makes insurance inspections, surveys, reports or recommendations.

Estates, Legal Representatives and Domestic Partners

The eslates, heirs, legal representatives, assigns and any Domestic Partner of an Insured Person shail be
considered Insured Persons under this Policy; provided, however, coverage is afforded lo such estates, heirs,
legal representatives, assigns and Demestic Partners only for a Claim arising solely out of their status as such
and, in the cease of a Domestic Partner, where such Claim seeks Damages from marital community property,
jointly held properly or property transferred from such Insured Parson to the Domestic Partner. No coverage is
provided for any acl, error or omission of an estate, heir, legal representative, assign, Domestic Partner. All
terms and conditions of this Policy, including without limitation the retention, applicable to Damages or Claim
Expenses incurred by the Insured Person shall also apply to Damages and Claim Expenses incurred by such
esiates, heirs, legal representatives, assigns and Domestic Partners.

Notice of Claims or Potential Claims

1. Wf, during the Policy Period or Extanded Reporting Period, if applicabie, any Claim is first made agains! the
insureds, the insureds shail, as a condition precedent to the obligations of the Insurer under any Liability
Coverage , give wnilen notice !o the Insurer as soon as possible.

2. If, during the Policy Period, the Insureds first become aware of a specific act or omission which may
reasonably give rise to a fulure Clalm and during the Policy Period give written notice to the Insurer of:

15

G-147061-A

ED. 10?

TEENA Al Rights Res@aay! Feldman, Franklin Circuit Clerk
isfAmy Feldman, Franklin Circuit Clerk

Presiding Judge; HON. PHILLIP J, SHEPHERD (648260) Package:000031 of 000062

Package : 000031 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 32 of 62 - Page ID#: 37

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isi/Amy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

ihe names of any potential claimants and a description of the act or omission which forms the basis of the

potential Claim,

tha identity of the specific Insureds allegediy responsible for such specific act or omission,

ihe consequences which have resullad or may result from such specific act or omission,

the nature of the potential monetary damages or non-monelary relief which may ba sought in

consequence of such specific act or omission, and
the circumstances by which the Insureds first became aware of such act or omission,
then any Claim otherwise coverad pursuant to Liability Coverage which is subsequanily made and which
arises out of such act or omission shall be deemed to have bean first made against the insured at the lime
such written notice was received by the Insurer.

3. Except as provided in 2. above, a Claim shall be deemed made on the earlier of:

a. the dale of service upon or alher receipt by any Insured of a complaint, indictment or similar document
against the Insured in such proceeding or arbitration;
b. the Insured’s receipt of notice of such written demand.

4. Any notices required to be given to the Named Insured shall be provided to {he Named Insured at the last
known address and to ils insurance agent or broker. The mailing by certified mail of such notice shall be
sufficient.

§. Any nolices required to be sent io the Insurer shall be mailad to the Insurer at the address specified in Item 6
of the Declarations, and shall be effective upon receipt.

PPS

Notice of Occurrence

if an Occurrence takes place or is reasonably likely to take olace, the Insured Entity must do the following:

1. provide notice io the Insurer by telephone as soon as practicable;

2. such notice should include particular details as to the nature of the Occurrance; and

3. Immediately forward to the Insurer ail information the Insured Entity possesses or recelves in connection
with the Occurrence.

. Proof, Valuation and Payment of Firat Party Loss

The Named Insured must submit a writlen proof of First Party Loss providing details relating to tha particulars
and composition of the amounts claimed in the event of an Occurrence. The proof of loss shall be submitted with
reasonable promptness, but in no event later than 6 months after the date Inilial notice of the Occurrence was
submitted to the insurer, The amount of First Party Loss shall ba payable by the Insurer, to lhe Named insured,
wilhin 60 days after the Insurer's formal agreement to the amounts claimed in the proof of loss.

Economic and Trade Sanctions

This policy does not provide coverage for Inaureds, transactions or thal part of Damages or Claim Expenses
that is uninsurable under the laws or regulations of the United States conceming trade or economic sanctions.

Arbitration

All disoules or differences between the Insured and the Insurer which may arise under or in connection with this
policy, whether arising before or after termination of this policy, induding any determination of Ihe amount of
damages or claim expenses, shall be submitted to the alternative dispute resolution CAOR") process set forth in
this Section.

Either the Insurer or an insured may elect tha type of ADR process discussed below; provided, hawever, thal
such Insured shail have the right to reject the insurer's choice of the type of ADR process at any time prior to its
commencement, in which case such Insured’s choice of ADR process shall control.

The Insurer and each and every Insured agree lhal there shalt be two choices of ADR process:

1. non-binding mediation adminisiered by the American Arbitration Association, in which the Insurer and any
such Insured shall try in goad falih to settle the dispule by mediation under or in accordance with its then-
prevailing Commercial Medialion Rules; or

16

G14 7051-4

ED, 107

Bona an Rights ned say Feldman, Franklin Circuit Clerk
fsifAmy Feldman, Franklin Circuit Clerk

Package:000032 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 600032 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 33 of 62 - Page ID#: 38

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 ‘s/Amy Feldman, Franklin Circuit Cierk

CNA NetProtect 360™

2. arbitration submitted to the American Arbitration Association in accordance with its then-prevailing
Commercial Arbitration Rules, in which the arbitration panel shall consist of three disinterested individuals.

In either mediation or arbitration, the medialor or arbitrators shall hava knowledge of the legal, corporate
management, or insurance issues relevant to the matters in dispule. The mediator or arbitrators shall also give
due consideralion to the general principles of the law of the slate where ihe Named Insured ts incorporated in [he
construction or interpretation of the provisions of thia policy. In the event of arbitration, the dacision of the
arbitrators shall be final and binding and provided to both partias, and the arbitrators’ award shall not include
atiomey's fees or other costs. In the event of mediation, either party shall have the righl to commence a judicial
proceeding; provided, however, that no such judicial proceeding shall be commenced unlil the mediation shall
have been terminated and al least GO days shall have elapsed from the date of the termination of the mediation.
in all events, each party shall share equally the expenses of the ADR process.

Either choica of ADR process may be commenced in New York or Illinois or in the state indicated in the
Declarations as the mailing address fer the Named insured.

IX. LIABILITY COVERAGES EXTENDED REPORTING PERIODS

As used herein, Extended Reporting Period means the period of time after the end of the Policy Parled for
reporting Claims to the Insurer that ara made against Insureds during the applicable Extended Reporting Period by
reason of a Wrongful Act ihat happened subsequent to the Prier Acts Date and prior to the end of the policy perlod
and is otherwise covered by this policy. it is understood and agreed that the Extended Reporting Pariod shall nat be
construed to be a naw policy and any Claim submitted during such period shall ctherwise be gavamed by this policy.

A. Automatic Extended Reporting Perlod

if the Named Insured or the Insurer cancels or non-renews any Liability Coverage , the Insurer will provide the
Insureds with an automatic, non-cancelable 60 day Extended Reporting Period slarling at tha termination of the
Policy Period if there is na subsequent policy purchased by the Named Insured or for the benefit of the Named
Insured.

B. Optional Extended Reporting Period

if the Named Insured or the Insurer cancels or non-renews any Liability Coverage , the Named Insured shall
have ihe right to purchase, upon payment of an additional premium, an optional Extended Reporting Period to
commence on (he effective data of such cancallation or non-renewal, The additional premium and effective dates
for the optional Extended Reporting Period shail be as set forth in lhe Extended Reporting Pariad Endorsement.

C. Asa condition precedent to the right io purchase lhe optional Extended Reporting Perlod, the total premium for
this Policy must have been paid. The right to purchase the optional Extended Reporting Period shall end unless
the insurer receives written notice and full payment of the premium for such period wilhin 30 days after the end of
the Policy Period.

D. If the optional Extended Reporting Partod is purchased, the entire premium shall be deamed fully eamad at ils
commencement without any obligation by ihe insurer to return any portion thereof.

E. There is no separate or additional Limit of insurance for the Automatic or Optional Extended Reporting Period

F. The first 60 days of the Cotional Extended Reporting Period, if il becomes effective, shall run concurrently with
the Automatic Extended Reporting Periad.

X. DEFINITIONS

The following defined words shall have the same meaning Ihroughout this Policy, whether expressed in the singular
or the plural. For purposes of this Policy.
7
G-147081-A
€D, 107
ENA AN Rights Resin Feldman, Franklin Circuit Clerk

fs/Amy Feldman, Franktin Circuit Clerk

Package:000033 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000033 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 34 of 62 - Page ID#: 39

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isitAmy Feldman, Franklin Circuit Clerk

CNA NatP rotect 360™

Advertising means Matarial thal is broadcast of published on ihe Insured Entity's behalf or far others

Application means all signed applications for this Policy and for any policy in an uninterrupled.series af policias
isgued by the insurer ar any affiliate of the Insurer of which thia Policy is a renewal or replacement. Application
includes any materials submitted or required to be submitted therewith. An affiliate of the insurer means an entity
controlling, controlled by or under common control with the Insurer,

Bodily injury means injury to the body, sickness, or disease sustained by a person, and, where resulting from such
injuries, loss of consorlium, emotional distress, mental anguish, mental injury, shock, humiliation, or death,

Claim means: '

A. awritlen demand for monetary damages or non-monetary relief (including demands for injunctive or declaratory
relief}; or

B. acivil adjudicatory proceeding or arbilration againsl an Insured, including any appeal therefrom

alleging a wrongful act.

However, a Claim does not include any criminal proceeding or investigation or any regulatory proceeding or

investigalion except if the regulatory proceeding is a Privacy Regulation Proceeding

Claim Expenses means:

A. fees charged by atiomeys designated by the insurer or by the {nsured Entity with the Insurer's advance written
consent; and

B. all other reasonable and necessary fees, costs and expenses resulting from the investigation, adjustment,
defense and appeal of a Claim if incurred by the Insurer, including premiums for any appeal bond, attachment
bond or similar bond, but without any obligation of the Insurer to apply for or fumish any such bond.

However, Claim Expenses do not include salaries, wages fees, overhead or benefit expenses associated with lhe
Executives, Employees or agents of the Insured Entity or of tha Insurer, Claim Expenses will be paid first and
such payment will reduce the Limit of insurance available to pay Damages.

Commerce Operations means the Insured Entity’s income producing activities.
Covered Intangible Property means intangible property listed on the CIP schedule.

Computer Virus means unauthorized computer code that is designed and intended to transmit, infect and propagate
itself over one or more Networks, and cause:

A. computer code or programs ta perform in an unintended manner,

8. the deletion er corruption of electronic data or softwara; or

C. the disruption or suspension of a Network.

Confidential Commercial Information means information in a durable and persistent form and that has been
provided lo the Insured Entity by anolher, or created by lhe Insured Entity for another where such information is
subject to the terms of a confidentiality agreement obiigating the Insured Entity to protect such information on behalf
of another

Content Injury means.

A. publicalion or an utterance in violation of an individual's cights of publicity, including commercial appropriation of
name, persona or likeness;

B. any form of defamation or other tort related to an utterance or publication which disparages or harms the
character, reputation or feelings of any person or organization, including libel, slander, product disparagement,
trade libel, negligant or intentional infliction of amotional distrass, oulrage or outrageous conduct,

C._ infringement of copyright, title, slogan, logo, trademark, trada name, trade dress, service mark or service name, or

D. unfair competition or unfair trade practices based solely upon the same facts as, and alleged in conjunction with,
subperagraph C.above, including bu! not limited to dilulion, confusian, deceptive or unfair trade practicas, civil
actions for consumer fraud, false, disruptive or misleading advertising or misrepresentation in advertising.

18
G-147051-A

PReAP? 22a an riots Resi Feldman, Franklin Circuit Clerk
fsiAmy Feldman, Franklin Circuit Clerk

Package:000034 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000034 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 35 of 62 - Page ID#: 40

12/03/2019 Amy Feldman, Franktin Circuit Clerk
12/03/2019 istAmy Feldman, Franklin Circuit Clerk

CNA NatProtect 360™

Content Injury Claim means a Clalm arising out of Content Injury.

Damagea means civil awards, settlements and judgments {including any award of pre-judgment or post-judgment

interest) which the Insureds are legally obligated to pay as. a result of a covered Claim. Damages shall not include:

A. the return or restitution of the Insured Entity’s profits, royalties, fees, expenses, taxes or costs;

B. criminal, civil, administrative or regulatory relief, fines or penalties;

C. sny amounts for which there is no legal recourse against the Insureds, including those which the insureds are
net legally obligated lo pay;

D. injunctive or declaratory relief,

E, matters which are uninsurabla as a matter of law; or

F. plaintiffs altomey fees or expenses associated with ilams A. through E. above.

Notwithstanding the foregoing paragraph, Damages shall include (subject to this Policy's other terms, conditions and

limitations, including but not limited to exclusions relating to profit or advantage, deliberate fraud or deliberate criminal

acts), punitive, exemplary and multiplied damages. Enforceabilily of this paragraph shail be governed by such

applicabla law that most favors coverage for such punilive, exemplary and multiple damages. As used herein,
“applicable law” means the law of any of the following jurisdictions:

1. where ihe Claim seeking such Damages |s brought or where such Damages are awarded of imposed;

2. where tha Wrongful Act giving rise to the Claim occurred;

3, where the Insureds subject to such Damages are incorporated, have their principal place of business or reside;

or
4, where the Insurer is incorporated or has Its principal place of business.

Denial of Electronic Accass means the unscheduled and unplanned inabilily of an authorized third party user:

7. to gain access to an Insured Entity's Network to communicate with the Insured Entity; or

2. {o use the Insured Entity's Network to communicate with other computers or computer networks,

However, Denial of Electronic Access does not include any Internet Service Provider interruptions, whether
scheduled or not.

Denial of Servica Attack means an attack execuled over one of more Networks or the Internet, which attack is
specifically designed and intended !o disrupt the operation cf cne of more Networks and render the Networks
inaccessible lo aulhorized users.

Domestic Partner means any spouse and any person qualifying as a Domestic Partner under any federal, slate or
local laws or under the Insured Entity's employee benefit plans.

E-Commerce Activity means the following activities performed by the Insured Entity:

design, maintenance, and hosting of the Insured Entity’s web sites;

the provision of electronic information or services through the Inaured Entity’s web sites;

the sale of products through the Insured Entity's web sites;

receiving alectronic information from users who ara not ineureds through an Insured Entity's web sila, including
through subscriptions or registrations to use an Insured Entity’s web site, chat rooms, e-mail services, or
electronic bulletin boards.

pomp

Elactronic Infection means ihe transmission of a Computer Virus into a Network.

Electronic Information Damage means

A. the unauthorized copying, destruction, addition, deletion, alteration of thefl of any information (clher than
software) resident on the Network of an Insured Entity or any third party; or

B. (he unauthorized use, alteration ar destruction of any software resident on the Network of an Insured or any third
party

Electronic Material means lext, pictures, graphics, sound or alher expression {hai exist solely in a format that can be
slored and transmitted by campuling devices. Electronic Material does not include any text, pictures, graphics,
sound or other expression that exist in a printoul or other tangibla format or display, or that are transmitted via
lelevision, radio, or olher media, whether broadcast, cable, via salellite or olherwisea,
19
G-147051-4
ED. + 07
“CNA Al Rights Resanay. Feldman, Franklin Circuit Clark

/s/Amy Feldman, Franklin Circuit Clerk

Package:000035 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000035 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 36 of 62 - Page ID#: 41

12/03/2019 Amy Feldman, Franklin Circuit Cterk
12/03/2019 is/Amy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

Electronic Media Activity means the following activities performed by an Insured:

A. gathering, acquiring, obtaining, researching, developing, and preparing Electronic Material for publication in any
compuler readable form including over the intemet or a Network on CD ROM, Magnelic disk, fape or olher form
suitable for processing by computer or a Network,

B. (he dissamination or utterance of Electronic Material in any computer readable form including over the internat
or a Network, on CD ROM, Magnetic disk, tana or olher form suilable for processing by compuler or a Network;

C. the storage of information in the Insured's Network but solaly to the exteni such storage of infornaticn is ailegad
to be a violation of the rights of privacy of an individual.

Etactronic Theft means:
A, Under the First Party Coverage, Basic Electronic Theft Coverage:
4. a disbursement or transfer of the Insured Entity's Money cr Securities to a person aor entity that is not
authorized to receive them;
2. delivery of the Insured Entity's Goods to a person or enlily [hal is nol authorized fo receive them.

B. Under First Party Coverage, Electronic Theft of Services
delivery of the Insured Entity Services to a person or entity that is not authorized to receive them:

C. Under First Party Coverage, Electronic Theft of Intangible Property:
1. the conveyance or transfer of tha Insured Entity’s Covered Intangible Property lo 5 person or entity that is
no} authorized lo receive it,
2. the duplication and retention cf copies of the Insured Entity’s Covered Intangible Property by a person or
entily that is not authorized io duplicate or retain coples of it;

including all continuations or repetitions of such events, caused solely and directly by the transmission of information
(hrough or to the Insured Entity’s Network and which Is created or caused by an External Source.

Electronic Transfer means the transmission of information between computing devices, by wires or by wireless
means.

Employse means a person (other than an Executive) whose work or service is controlled and directed by an Inaured
Entity Employee” includes a person leased to the Insured Entity by an amployment leasing agency. Employee
does not include independent contractors,

ERISA or any Similar Act means the Employee Retirement Income Security Act of 1974, as amended, or any similar
common, slalutory or other !aw of the United Slates, Canada or their states, territories or provinces ar any other
jurisdiction anywhere in lhe word.

Executive means any of an Insured Entity’s duly elected or appointed directors, officers, managing partners,
general partners or lrustees

Expioit means Unauthorized Access, Electronic Infection or a Denial of Service Attack that results in Network
Impalrment.

External Source means a person or persons who are not the Insured Entity's Employees, Executives, or
independent contractors at the time of an Exploit or Electronic Theft. The Insured Entity’s former Employees,
Executives, or independent contraciors shall be deemed to be an Extemal Source only with respect to acts they
commit after hey have been separated by more than 60 days.

Extra Expense means any reasonable and necessary expenses, in excess of the Insured Entity's normal operating
expenses, that the Insured Entity incurs during (he Pariod of Restoration associated with restoring and/or resuming
Commerce Oparations, including;

A. reasonable expense incurred to minimize the interruplion of Commerce Operations noi covered elsewhera in
this Policy; and,

20
G-187051-A
ED, 107 Amy Feldman, Franklin Circuit Clerk
serve

Wena au Righis Re
isfAmy Feldman, Franklin Circuit Clerk

Packhage:000036 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000036 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 37 of 62 - Page ID#: 42

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 /siAmy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

B. reasonable expense incurred to resume Commerce Operations on a temporary basis, including those
associated with securing temporary third party Intemet Service Provider services, temporary website and/or e-
mail hosting services, rental of temporary Networks, other temporary equipment or service coniracis;

lo the extent il reduces the amount! of loss that otherwise would have been payable under the First Party Coverages.
Fallure of Third Party Systam means disruption or degradation of another's Network .

Firat Party Loss means all amounts which the Insurer is obligated to pay as set forth in each First Party Insuring
Agreement.

Goods means tangible physical property that:

A. has economic value;

B. is held by the Insured Entity in its inventory for sale;

C. is shipped by the Insured Entty lo ils customers via land, sea or air; and,
D. is sald or exchanged by the Insured Entity in trade or commerce.

However, Goods do nol include Money or Securities.
Insured means the Named Insured, its Subsidiaries and Inaured Persons.
insured Entity means the Named Insured and ils Subsidiaries.

Insured Persons means,

A. any person who is or becomes an Executiva or Employee of the Insured Entity but solely for a Wrongful Act
performed while such person was acting on behalf of the Insured Entity; and

B. any person who was affiliatad with tha insured Entity as an Executive or Employee, but solely for a Wrongful
Act performed during the lime of such affilialion while acting on behalf of the Insured Entity.

Intangible Property means that property which is idenlified as Intangible Property in the Electronic Theft of
Intangible Property Endorsement to the Policy.

Intarralated Wrongful Acts means all Wrongful Acts that are logically or causally connected by any common fact,
circurmnslance, situation, transaction, eveni, advice or decision.

Liability Less means sum of all Damages and all Claim Expenses.
Loss means Liability Loss and First Party Loss.
Material means lex, pictures, graphics, sound or ofher expression in any format, whether electronic otherwise,

Material Change means:

A. an Inaured Entity's aniry into a business or a change in the nature of an Insured Entity’s existing business that
ig substantially different from such Insured Entity’s business at the time this Policy was underwritten; or

&. @ change in any of the items for which “Material Change” is checked, in the Minimum Required Practices
Endorsements

Madia Activity means gathering, acquiring, obtaining, researching, developing, preparing, filming, videotaping and
recording of Material or ihe dissemination or utterance of Material through any medium excepl that Media Activity
does not include Electronic Media Activity.

Merchandising Activities means manufacture, production advertising, promotion, sale or distribution of tangible
physical items which contain of display others’ intellectual property wilhoul the expressed authorization of ihe owner
of such intellectual property.

Money means (he following, bul only to the extent that {hey exist solely in a digilal or electronic format:

21

G-147051-A
D.107

i TGONA Ad Rights Resttay, Feldman, Franklin Circuit Clerk

is/Amy Feldman, Franklin Circuit Clerk

Package:000037 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000037 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 38 of 62 - Page ID#: 43

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 fsi/Amy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

A. cash, currency, bank notes, or other negotiable instruments in currant use and having face value;

B. travelers checks, registered checks and money orders held for sale to the public;

C. a record of credit in the Insured Entity’s account held by another, and

D. a record of an amount owed lo the insured Entity by another.

However, Money does not include Securities or intanglble Property or any item identified in subsections A. Ihrough
C. above which do nol exist solely In a digital or electronic formal.

Named Insured means the entity specified in |tam 1 of the Declarations.

Network means a parly's local or wide area network owned or operated by or on behalf of er for the benefit of that
party, provided, however, Network shall not include the inilemet, telephone company networks, or other public
infraslruciure network.

Network Activity means:

use of the Insured Entity’s Network to:

1. send and receive e-mail;

2. send and receive digital documents and/or data;

3. host and/or publish the Insured Entity’s websiles; or

4. browse the World Wide Web,
B. the Insured Entity's:

1. publishing, editing, maintaining, or interacting with its website,

2. use of its intemal computer network or provision of access to ils Network,

3. retrieval, storage, saving, processing end/or distributing ils data and software; ar,

4. reliance on the accuracy, validity, source authenticily or integrity of its dala and software.
However, Network Activity does not include the Insured's use of telephone systems to communicate person-to-
person by voice or te communicate from facsimile machine to facsimile machine, unless such systems are direclly
and permanently integrated into the same Network being used for A. and B. above.

Network Extortion means an incident, or series of related incidents occurring during the Policy Period where an
insured Entity has been credibly threatened or has received an extortion demand, and believes there is imminent
and prababie danger of:

A. loss of or damage to its Natwork or

B. loss of its Money, Secunties or Intangible Properly

C. loss of an Insured Entity's confidential infarmation or the confidential information of others in its care or

D. defacement of tha Insured Entity’s websile.

Network Extortion Expensa means ail reasonable and necessary expenses incurred by the Insured Entity;

A. In order to protect Insured Entity's Money or Securities or Intangible Property from loss, including payment
of monies demanded by an extartionist;

B. in order to avoid loss of or damage to Insured Entity’s Network in response lo a Network Extortion including
payment of monies demanded by an extortionist,

Provided, however that Network Extertion Expense shall not include any Loss based upon, directly or indirectly

arising oul of, of in any way involving any demands by an extortionist other than demands for money in exchange for.

1. ihe restoration or return of Insured Entity's Money, Securities, Goods, Services, or Intangible Property, or

2. the restoration of Insured Entity'’s Network; or

3. lhe restoration of any dalaced portions of ihe Insured Entity’s web site; or

4, not carrying out illegal threats made directly or indirectly, to impair or destroy Insured Entity’s Network by an
Exploit perpetrated by means of an Electronic Transfer or ;

§. not publicizing that Insured Entity's Network will be or has been impaired or destroyed by an Explolt
perpetrated by means of an Electronic Transfer, or

6. not disclosing the Insured Entity’s confidential information to unauthorized recipients.

Network Impairment means disruption or damage ta the Insured’s Network causing that network to be impaired lo
such an extent thal the Insured is substantially unable to conduct one or more activilies defined as Network Activity.

Network Security Claim means any Claim arising out of |
22

G-147051-4

EQ. 1,07

Amy Feldman, Franklin Circuit Clerk
fsiAmy Feldman, Franklin Circuit Clerk

Bena ai Rights Reserve

Package:000038 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000038 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 39 of 62 - Page ID#: 44

12/03/2018 Amy Feldman, Franklin Circuit Clerk
42/03/2019 /s/Amy Feldman, Franklin Circuit Clerk

CNA NetProtact 360™

A. Denlal of Electronic Access;
B. Failure of Third Party Systam; or
C. Electronic Information Damage.

Nonpublic Personal Information means information not available to the general public from which an individual may
be identified, including without limitation, an individual's name, address, telephone number, social security number,
account relationships, account numbers, account balances, and account historias.

Occurrence means:

A. a Network Extortion under the FIRST PARTY INSURING AGREEMENTS A, Network Extortion;

B. an Exploit under the FIRST PARTY INSURING AGREEMENTS B, Loss of or Damage to Insured Entity’s
Network,

C. a Network Impairment resulting from an Exploit under the FIRST PARTY INSURING AGREEMENTS C,
Business Interruption and Extra Expense;

D, an Exploit under the FIRST PARTY INSURING AGREEMENTS D, Emergency Response Fund;

E. an Electronic Theft undar THE FIRST PARTY INSURING AGREEMENTS E, F and G, Basie Electronic Thaft,
Electronic Theft of Services and Electronic Theft of intangible Property.

Over-rademption means price discounts, prizes, awards, coupons or any other valuable consideration given in
excess of the total contracted or expecied amount.

Period of Restoration means the period of time thal:
A. Begins with the date and time that Commerce Oparations have first been interrupted by a Network Impairment
and after applicalion of the Business Interruption Waiting Period Deductible, as specified in the Declarations; and
B. Ends with the earlier of:
1. the date and lime Commerce Operations have been restored to substantially the level of operation that had
existed prior lo tha Network Impairment; or
2, one hundred and twenty hours from the time that Commerce Operations were first interrupted by such
Network Impairment.
The Business Interruption Waiting Period Deductible specified above represents the number of houra the Insured
Entity's Commerce Operations are interrupted before the Insurer is first obligated to pay for loss {other than Extra
Expense) covered by FIRST PARTY INSURING AGREEMENTS C, Business interruption and Extra Expensa.
This Business interruptian Wailing Period Deductible incepts immediately following the interuplion of the Insured
Entity’s Commerce Operations.

Privacy Event means any situation which in Ihe reasonable opinion of an Executive did cause or is reasonably iikely
to result in the disclasure of Nonpublic Personal Information.

Privacy Injury means:
A. any act or omission with respect to Nonpublic Personal Information:

4. in violation of an individual's right of privacy, including violation of: any federal, stale, foreign or other law,
silatule or regulalion governing the confidentiality, integrity or accessibility of Nonpublic Personal
information such as the Health Insurance Portability and Accountabilily Act of 1996, Gramm-Leach-Bliley
Act, Children’s Onilna Privacy Protection Act, or the EU Data Protection Act; or

2. in violation of any federal, state or ather law or regulation, whether domestic or foreign, prohibiting unfair
methods of competition, unfair or dacaptive trada practices, or consumer fraud.

B. failure of the Insured Entity to prevent Unauthorized Access resulting in.

1. dislrbulion of unsoticited content including using “pop-ups” or other ad-ware without writlen permission of the
recipient of such content,

2. interfering wilh the use of a Network by detaining or directing an individual at an undesired or unintended
internet site by hijacking communications, redirecting internet navigation to unintended web sites, or other
similar techniques; or

3. distributing o installing software or other executeble files on others’ computers or Networks without written
permission;.

C. failure of Insured Entity to prevenl unauthorized access to, unauthorized disclosure of, or unauthorized use of

Confidential Commercial Information;

G-187051-A 8

£0. 107
GNA All Rights Reda. Feldman, Franklin Circuit Clerk

isiAmy Feldman, Franklin Circuit Clerk

Package:000025 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000039 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 40 of 62 - Page ID#: 45

12/03/2019 Amy Feldman, Franklin Circuit Clerk
42/03/2049 {siAmy Feldman, Franklin Circuit Clerk

CN, A NetProtect 360™

D. failure of Insured Enlily to provide notice of potential disclosure of Nonpublic Personal information or Confidential
Commercial Information in viclation of a Security Braach Notice Law.

Provided however, lhat A. through D. above shail specifically exciude information in spoken form or conveyed via
telephone or other means in which no record of the information, its transmission ar its source or recipient remains
afler il is conveyed.

Privacy Injury Claim means any Claim (ather than a Privacy Regulation Proceeding) arising out of Privacy Injury.

Privacy Regulation Proceeding means a civil, administrative of regulatory proceeding against an Insured by a
federal, slate ar foreign governmental authority alleging viclalian of any !aw referenced under the definition of Privacy
Injury or a violation of a Security Breach Notice Law

Property Damage means.

A. physical injury to tangible property, including all resulting loss of use of that properly. All such loss of use shall be
deemed lo occur at the lime of the physical injury that caused it; or

B. loss of use of tangible property thal is not physically damaged which Is caused by an accident, including
continuous or repeated exposure fo substantially the same general harmful condilians.
Tangible property does not include electronic data. As used in this definitian, elactronic dala means information,
facts or programs slored as or on, created or used on, or transmitted to or from computer software, including
syslems and applicalions software, hard or floppy diske, CD-ROMS, tapes, drives, cells, dala processing devices
or any other media which are used with electronically controlled equipment.

Prior Acts Date means the date specified as such in Item 3 of tha Declarations, on or after which a Wrongful Act
must have been committed,

Policy Period means the period of time from the inception date to the expiration date specified in llem 2 of the
Dectarations, or any earlier cancellation date.

Pollutants means any substance exhibiting hazardous charactaristics as is or may be defined or identified on any list
of hazardous substances issued by ihe United Statas Environmental Protection Agency or any stale, local or foreign
counterpart. Pollutants also means, without limitation, any solid, liquid, gaseous or thermal irritant or contaminant,
including smoke, vapor, soot, fumes, acids, alkalis, chemicals or waste {including materials to ba recycled,
recondilioned or reclaimed ), as well as any air emission, oder, waste waler, oil, oil products, infectious or medical
wasle, asheslos, asbeslos products or any noise.

Professional Servicas means those services specified in the attached “Professional Services Endorsements”.

Professional Services Claim means any Claim arising out of a Wrongful Act in the performance of Profeasional
Sarvices.

Public Relations Event means any situation which in the reasonable opinion of an Executive did cause or is
reasonably likely to cause economic injury lo the Insured Entity. Public Relations Event includes a Privacy Event.

Public Relations Event Expenses means all reasonable and necessary fees, cos!s and expenses incurred by the
Insured Entity wilh the insurer's prior written consent, in connection with such Public Relations Evant.

Relatad Claims means aii Claims arising out of a single Wrongful Act or interrelated Wrongful Acts.

Securities means negotiable and non-negotiable insinuments or contracts, including tokens, tickels, revenue and
other stamps in current use, notes, stock certificates, bonds, debentures, warrants, letters of credii, warehouse
receipts, negotiable bills of lading, motor vehicle title as well as evidences of debt Issued in connection with credit or
charge cards which are nol issued by the Insured Entity, including the digital or electronic equivalents of all of the
above

24
G-14 7051-4

FPetf? bana an Rights res ay Feldman, Franklin Circuit Clerk
fsfAmy Feldman, Franklin Circuit Clerk

Package:000040 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000040 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 41 of 62 - Page ID#: 46

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

CNA NetProtect 360™

Security Breach Notice Law means any stalute or regulation that requires an entity storing Nonpublic Personal
Infarmation on ils Network to provide notice to specified individuals of any actual or potential unauthorized access
with respect to such Nonpublic Personal Information, including Sections 1789.29 and 1798.82 — 1798.84 of the
California Civil Code (formerly S.B, 1386).

Services means those services of the insured Entity as listed in the Electronic Theft Inaured Entity Services
Endorsement. .

Subsidiary means any entily in which and so long as more [han 50% of the voling slock is owned by the Named

Insurad, either directly or indirectly:

A. on or before the effective date of this Policy; or

B. after lhe Effective Date of this Policy by reason of basing created or acquired by tha Named Inaured after such
date, if and to the extent coverage with respect to the entity is afforded pursuant to Section VIII J;
including any such entity as a deblor in possession under Uniled States bankruptcy law or an equivalent status
under lhe law of any other country.

Takeover means:

A. the acquisition by anolher entity or person, or group of enillies or persons acting In concer, of (1) the ownership or
control of voting stock of he Named Inaured resulting in the ownership or canirol of more than 50% of the voting
stock of the Named insured or (ii) assets of tha Named Insured resulting in the ownership of more than 50% of
the tolal consolidated assets of ihe Named Insured as of the dale of ihe Named insured's most recent audiled
consolidated financial statement prior te such acquisition;

B. the merger cf the Named Insured into another entity such thal the Named Insured is not ihe surviving entity, or

¢. the consolidation of the Named Inaured with another entity.

Telecommunications Services Provider means a party's telephone company, intemel Service Provider or
equivalent telecommunications service provider.

Third Party Custodian means any third party lo whom the Insured Entity entrusts non-public personal
information and with whom the Insured Entity has a Business Associate Agreemen!, as required under tha Health
insurance Portabltily Accessibility Act or a substantially equivalent agreement required by any other similar privacy
law

Unauthorized Accegs means any accessing of the Insured Entity’s Network or information residing an the Insured
Entity’s Network by unauthorized persons or by authorized persons accessing or using Insured Entity’s Network
or information thereupon in an unauthorized manner. Unauthorized Acceas also includes theft from an Insured
Entity of any information storage device used by Insured Entity to:

A. store and retrieve information on ils Network; or

8. transport Insured Entity’s information between Insured Entity and authorized recipients.

Wrongful Act means:

A. With respect to insuring agreement 1, any Content Injury actually or allegedly commitied by any Insured in the
performance of Electronic Media Activity.

B. With respect to insuring agreement 2,

1. any Privacy Injury committed by an Insured, and

2. any Privacy Injury committed by a Third Party Custodian, provided nowever that Privacy injury Clalms
related to this item 2. shall be subject to the Third Party Custodian Privacy Injury sub limit in ihe amount
and as specified in the declarations. This amount fs part of and not in addition to the Privacy Injury Limit,

C. With respect to insuring agrsement 3, any actual or alleged act, error, omission, neglecl or breach of duty
committed by an Insured in the performance of the Professional Services as sei forth in the Professional
Services Endorsement attached to this Policy.

BD. With respect to insuring agreement 4, any actual or alleged act, error, omission, neglect or breach of duly
committed by any Insured, thal resulls in unauthorized access.

25
-147051-A
ED. 107
GENA Al Ritts Reser Feldman, Franklin Circuit Clerk

{sfAmy Feldman, Franklin Circuit Clerk

Package:000041 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD {648260}

Package : 000041 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 42 of 62 - Page ID#: 47

19-Cl-041230 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-C1-81230 = 12/03/2049 isfAmy Feldman, Frankiin Circuit Clerk

CNA NetProtect 360™

iN WITNESS WHEREOF, the Insurer has caused this Policy to be executed by the Insurer's Chairperson and Secratary,
but this Policy shall not be binding upon the Insurer unless completed by the attachment of the declarations and executed
by the insurer's duly aulhorized representative.

omesl Tar Cel Per

Chairman Secretary

26
G-147081-A

FRO? 19-Ci-01230 12/03/2049. at pices res Feldman, Franklin Circuit Clerk
19-C!-01230 = 12/03/2019 istAmy Feldman, Franklin Circuit Clerk

Package:000042 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000042 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 43 of 62 - Page ID#: 48

42/03/2019 Amy Feldman, Franklin Circuit Clerk
42/03/2019 fs/Amy Feldman, Franklin Circuit Clerk
POLICYHOLDER NOTICE

Economic and Trada Sanctions Conditions

Elhics and proper business conduct has been the comerstone of CNA since 1897, While much has changed during the
last cenlury, our commitment to these core values has not wavered. We strongly believe ihal proper business conduct is
mora than the practice of avoiding wrong; it is also a matter af choasing to do right. Nowhere is this more assential than
helping in the fight against terrorism. As such, we ara committed to complying with U.S, Department of Treasury Office of
Foraign Asset Control (OFAC) requirements.

Through a variety of laws, OFAC administers and enforces economic sanctions against countries and groups of
individuals, such as terrorisis and narcotics traffickers. These laws prohibit all United States cilizens (including
corporations and other entities} and parmanent residants from engaging in transactions with sanctioned countries and
with individuals and entities on the Specially Designated Nationals (SDN) list. Because ali U.S. ciizens and companies
are subject la this law, we wanted to be sure you were aware of its scope and restrictions. If you haven't already done so,
you may wanl lo consider discussing this issue with your legal counsel to ensure you are in compliance.

For insurance companies, accepting premium from, issuing a policy to, insuring property of, of making 8 claim payment to
an individual or entity that is the subject of U.S.-lmposed economic sanctions or trade embargoes usually are violations of
ihese laws and regulations. Fines for violating OFAC requirements can be substantial. CNA has established an OFAC
compliance program part which includes the use of exclusionary policy language. We believe (his makes good business
sense for CNA and you.

The purpose of this letter Is !o advise you that your policy includes OFAC exclusionary policy language, which may reduce
or eliminale cerlain coverage. Specifically, if it is determined that your policy violates certain Federal or State jaws or
regulations, such as the US. jist of Specially Designated Nationals or Btocked Persons (organizations or individuals
associatad with terrorist groups), any term or condition of your policy will be null and void to the extent it violates the
applicable laws or regulations of the United States.
We're sura you share our commitment to compliance and thank you for your cooperation.
Your policy language reads as follows:

ECONOMIC AND TRADE SANCTIONS CONDITION
The fellowing condition is added to the Policy:
ECONOMIC AND TRADE SANCTIONS CONDITION
In accordance with laws and regulations of the Uniled States conceming economic and trade embargoes, this policy is
void from ils inception wilh respect lo any term or condition of this policy thal violates any laws or regulations of the United
Slates conceming economic and trade embargoes including, but not limited to the following:

I Any insured, of any person or entity claiming lhe benefits of an insured, who is or becomes a Specially
Designated National or Blocked Person or wha is otherwise subject to U.S. economic or trade sanctions;

 

ENDORSEMENT NUMBER; 1

POLICY NUMBER. 287494054

ISSUED TO: Giobal Filness Holdings, Lic

EFFECTIVE DATE OF ENDORSEMENT:

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, lakes
effect on the effective date of said Policy at the hour siated in said Policy and expires concurrently with said Policy
untess another affective date is shown above.

By Authorized Representalive

(No signature is required if this endorsement is issued wilh the Policy or If il is effective on the Policy Effective Date)

G-145126-A (ED. 08/03)

Page 1 of 2 Amy Feldman, Franklin Circuit Clerk
fs/Amy Feldman, Franklin Circuit Clerk

Package:000043 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000043 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 44 of 62 - Page ID#: 49

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isi!Amy Feldman, Franklin Circuit Clerk

CNA

2 Any claim or “suit” that is broughi in a Sanctioned Country or by a Sanctioned Country Goverment, where any
action in connection with such claim or suit is prohibitad by U.S. economic or trade sanctions;

4. Any claim or “suit” thal is brought by any Specially Designated National or Blockad Person or any person or enlity
who is otherwise subject ta U.S, economic or trade sanctions;

4, Property that Is located In a Sanctioned Country or that is owned by, rented to or in the care, custody or control of
a Sanctioned Country Goverment, where any aclivilles related to such properly are prohibited by U.S. economic
or trade sanctions; or

tr

Properly that is owned by, renled to or in the care, custedy or control of a Specially Designated National or
Blocked Person, or any person or entity who is otherwise subject to U.S. economic or trade sanctions.

As used in (his endorsement a Specially Designaled National ar Blocked Person is any person or entity that is on the list
of Speciaily Designated Nationals and Blocked Persons issued by the U.S. Treasury Depariment's Office of Foreign Asset
Controt (OFAC) as it may be from ime to ime amended

As used in this endorsement a Sanctioned Country is any country that is the subject of trade or economic embargoes
imposed by the laws or regulations of lhe Uniled States of America.

THIS DISCLOSURE NOTICE DOES NOT PROVIDE COVERAGE NOR DOES THIS NOTICE REPLACE ANY
PROVISIONS OF YOUR POLICY. YOU SHOULD READ YOUR POLICY AND REVIEW YOUR DECLARATIONS
PAGE FOR COMPLETE INFORMATION ON THE COVERAGE AND PRICE OF YOUR POLICY. IF THERE iS ANY
CONFLICT BETWEEN THE POLICY AND THIS NOTICE, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
YOUR INDEPENDENT INSURANCE AGENT WILL BE ABLE TO EXPLAIN THE TERMS OF THE CONTRACT IN
DETAIL.

 

ENDORSEMENT NUMBER: 1

POLICY NUMBER: 287494054

ISSUED TO. Global Fitness Holdings, Lic

EFFECTIVE DATE OF ENDORSEMENT

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy at the hour stated in said Policy and expires concurrently with said Policy
unless another effective dale is shown above.

By Authorized Representative
(No signature ts required if this endorsement is issued with the Policy or if it is effactive on the Policy Effective Date)

G-145126-A (ED. 08/03}
Page 2 of 2 Amy Feldman, Franklin Circuit Clerk

fsfAmy Feldman, Franklin Circuit Clerk

Package:000044 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000044 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 45 of 62 - Page ID#: 50

12/03/2015 Amy Feldman, Franklin Circuit Clerk
42/03/2019 isiAmy Feldman, Franklin Circuit Clerk

CNA

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided by your policy.

The policyholder has been previously notified of the availability of and the price for coverage of “Certified Acts of
Terrorism" under the Federal Terrorism Risk Insuranca Act. The policyholder has opted fo exclude such coverage from
lhe applicable Coverage Parl. This endorsement excludes such “Certified Acts of Terrorism” from the applicable Coverage
Part.

A The following exclusion is added:

This insurance does not apply to:
TERRORISM

“Any injury or damage” arising, directly or Indirectly, out of a “certified act of terrorism”.
8 The following definilions are added:

1. For the purposes of this endorsement, “any injury or damage” means any injury or damage covered under
any policy lo which this endorsement is applicable, and includes but is nol limited to “bodily injury”,
“property damage”, and “personal and advertising injury”.

2 "Certified act of terrorism” means an act that ls certified by the Secrelary of the Treasury, in concurrence
with the Secretary of Stale and ihe Attomey General of the United States, to be an act of terrorism
pursuant lo the federal Terrorism Risk Insurance Act and ils extensions. The federal Terrorism Risk
insurance Act and its extensions set forth the following criteria for a “certified act of terrorism’.

a. The act resulted in aggregate losses in excess of $5 million; and

b, The act is a violent act or an act that Is dangerous to human life, property or infrastructure and is
committed by an individual or individuals as part of an effort fo coerce the civilian population of
the United States or to influance tha policy or affect the conduct of the United Statas Government
by coercion.

All other lerms and conditions of the Policy remain unchanged.

 

 

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, lakes
effeci on the effective date of said Policy at the hour staled in said Policy and expires concurrently wilh said Policy unless
another effective dale is shown below.

By Authorized Representalive _
{No signature ia required if issued with the Poticy or if itis effective on the Policy Effective Date)

 

 

 

 

GSL1009XX (1-08) Policy No: 287494054
Page 1 Endorsement No; 2
Columbia Casually Company Effective Date:

Insured Name: Giobal Fitness Holdings, Lic
FECNA Al Rights Regerrpg-Feldman, Franklin Circuit Clerk

is/Amy Feldman, Franklin Circuit Clerk

Packaqe:000045 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD {648260}

Package : 000045 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 46 of 62 - Page ID#: 51

12/03/2079 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

CNA

in consideration of the premium paid for this Policy, il is undersiood and agreed that Section X, DEFINITIONS, the
definitions of Public Relations Event and Privacy Event ara deleted in their entirety and replaced with the following:

PUBLIC RELATIONS EVENT EXPENSE AMENDATORY ENDORSEMENT

Privacy Event means an acl, error or omission of

a. an insured; or,

b. someone whom the Insured has engaged to provide services pursuant to a written contract and for whom the
insured may be legally liable;

which, in the reasonable opinion of an Executive, causad, or is reasonably likely to cause, the unauthorized

disctosure of Nonpubile Personal Information or confidential commercial Information.

Pubile Relations Event means an act, error or omission of

a an Insured; or,

b. sameone whom the insured has engaged to provide services pursuant to a writtan contract and for whom the
insured may be legally liable

which in the reasonable opinion of an Executive, caused, or is reasonably likely to cause, economic injury lo the

Insured Entity, Public Relations Event includes a Privacy Event.

Ail other terms and conditions of the Palicy ramain unchanged.

 

 

This andarsement, which forms a part of and is for attachment tc the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy al the hour stated in said Policy, unlass another effective date is shown below,
and expires concurrently with said Policy.

 

 

 

GSL15557XXC (10-09) Policy No: 287494054
Page 1 Endorsement No: 3
Columbia Casuaily Company Effective Date:

iysured Name: Global Eltness HoWia®: Hho; /204geua as pigs Refs, Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

Package:000046 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000046 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 47 of 62 - Page ID#: 52

19-Cl-04 230 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-C1-01230 12/03/2019 isiAmy Feldman, Franklin Circuit Clerk

CNA

In consideration of the premium paid for this Policy, il is agreed as follows:

MINIMUM REQUIRED PRACTICES ENDORSEMENT

All Requirements mus} be follawed. In the event (hat thare is a change in any of the ilems for which Material Change is
checked, you are required lo reaper Ihe change 'o CNA in accordance with paragraph M., of Section VIL, Conditions.

Requirement Materia! Change

Appropriate Policies and Procedures pertaining to network security, Notliy Underwriter within 30 days
Data services and privacy

Alt other terms and conditions of the Policy remain unchanged.

 

 

This endorsement, which forms a part of and ts for attachment to the Policy issued by Ihe designated Insurers, takes
affect on tha effective date of said Policy at tha hour stated in said Policy and expires concurrently with said Policy unless
another effective date is shown below.

Ay Authorized Representative _ _ _
(No signature is required if issued with the Policy or if it is effective on the Policy Effective Dale)

 

 

 

 

GSL1339XX (2-07) Policy No. 267494054
Page 1 Endorsemeni No: 4
Columbia Casuaity Company Efectiva Dale:

insured Name: Global Fitness Holdings, Lie
12/03/20 RRCNA Al Rights Regeryeg.Feldman, Franklin Circuit Clerk

12/03/2019 /siAmy Feldman, Franklin Circuit Clerk

Package;000047 of OO0G62

Presiding Judge: HON, PHILLIP J. SHEPHERD (648260)

Package - 000047 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 48 of 62 - Page ID#: 53

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 fsitAmy Feldman, Franklin Circuit Clerk

CNA

In consideration of Ihe premium paid for this Policy, it is understood and agreed that the Policy is amended as follows:

Third Party Custodian Privacy Injury Variable Sublimit

1 Section X. DEFINITIONS, the Definition of Wrongful Act, Paragraph B.2. is deleted in Its entirety and repiaced
with the following:

2. any Privacy Injury committed by a Third Party Custodian, provided however thal Privacy injury
Claims related to this item 2. shall ba subject to the Third Party Custodian Privacy Injury sublimtt in the
amount and as specified in the declarations. This amount is pad of and not in addition to the Privacy
injury Limit;

However, if such Third Party Custodian Privacy injury sublimit is greater than the two following options,
then the Third Part Custodian Privacy Injury sublimit shall be reduced to the lesser of the amount
specified ini. and ii., below individually for each such Third Party Custodian:

i the contractua! limit of liability assumed fer Privacy Injury by each such Third Party Custodian
in the indemnification provisions favoring the Insured Entity contained in each such Third Party
Custodian's contract with, Business Associate Agreement with, or equivalent agreement with the
Insured Entity; or

ii. Ihe applicable limit of liability in any insurance policy purchased by each such Third Party
Custodian where such insurance policy specifically includes coverage for the Third Party
Custodlan's Privacy Injury liability;

Further, If there is no such indemnification provision or insurance policy referenced in subparagraphs 1.
and ii. above, available to the Inaured, then there shall be no Third Party Custodian Privacy Injury

sublimit at all, and the Third Party Custodian Privacy Injury Sublimit in item 4 of the Declarations shall
be reduced to $0.

2 The Third Party Custodians fisted below shall not ba subject to the Third Party Cuatodian Subiimits laid out in
Paragraph 2; each Third Party Custodian listed below shall have the following Third Party Custodian Sublimit:,

Third Party Custodian Third Party Custodian Subjimil

wa

Ail other terms and conditions of the Policy remain unchanged,

 

 

This endorsement, which forms a part of and is for attachment to the Policy Issued by the designated Insurers, takes
effect on the effective date of said Policy at tha hour stated in said Policy and expires concurrently wilh said Policy unless
another effective date is shown below.

By Authorized Representative

 

 

(No signature is required if issued with the Policy or # it ls effective on the Policy Effective Date)

 

 

GSL8786XX (10-07) Policy No: 287494054
Page 1 Endorsement No: 5
Columbia Casuaily Company Effective Dale:

nSured Name: Global Feness HOWE 1503/20 cya, at rgtes Re, Feldman, Franklin Circuit Clerk
is'Amy Feldman, Franklin Circuit Clerk

Package:000046 of 000062

Presiding Judge: HON. PHILLIP J, SHEPHERD (646260)

Package : 000046 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 49 of 62 - Page ID#: 54

12/03/2019 Amy Feldman, Franklin Circuit Cierk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

CNA

In consideration of tha premium paid for this Policy, it is understood and agreed lhat Section X, DEFINITIONS, the
definilions of Public Relations Event and Privacy Event are deleted in their entirety and replaced with the following:

PUBLIC RELATIONS EVENT EXPENSE AMENDATORY ENDORSEMENT

Privacy Event maans a Wrongful Act of

a. an insured; or,

b someone whom the Insurad has engaged to provide services pursuant to a written contract and for whom the
Insured may be legally liable;

which, in the reasonable opinion of an Exacutive, caused, or is reasonably likely lo cause, tha unauthorized

disclosure of Nonpublic Personal Information or confidential commercial information.

Public Retations Evant means a Wrongful Act of

a. an Insured, or,

b. someone whom the insurad has engaged Ic provide services pursuant to a written contract and for whom the
insured may be legally liable

which in the reasonable opinion of an Executive, caused, or is reasonably likely to cause, economic injury to the

insured Entity. Public Relations Event includes a Privacy Event.

Ali olher terms and conditions of the Policy remain unchanged.

 

 

This endersemani, which forms a par of and is for attachment to the Policy issued by the designated Insurers, takes
effect on Lhe effective date of said Policy at the hour stated in said Policy, unless another effective date is shawn below,
and expires concurrently with said Palicy.

 

 

 

GSL15557XXG (5-10) Policy No. 287484054
Page 1 Endorsement No: 6
Columbia Casualty Company Effective Date:

Insured Name. Giebal Fitness Holdings, Lic
FECNA All Rights: Refawad. Feldman, Franklin Circuit Clerk

isiAmy Feldman, Franklin Circuit Clerk

Package:000049 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000049 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 50 of 62 - Page ID#: 55

12/03/2019 Amy Feldman, Franktin Circuit Clerk
12/03/2019 fstAmy Feldman, Franklin Circuit Clerk
SERVICE OF SUIT

Wherever used in lhis endorsement Named Insured means the first person or entity named on the declarations page.
In consideration of the premium paid for this Policy, it is agreed Ihat the fallowing provisian is added to the Policy:
SERVICE OF SUIT

In the avent the Insurer fails to pay an amount claimed to be due hereunder, the Insurer, at the requesi of the Named
insured, will submit to the jurisdiction of any court of competent jurisdiction within the United States and will comply with
all requirements necessary to give such court jurisdiction. Nothing hereln constitutes or should be understood to constitute
a waiver of the Insurers rights to commence an action in any court of competent jurisdiction in the United States, to
remove an action to Uniled States District Court, or to seek a transfer of sn action to another court as permitted by law.

Service of process in such sult shall be made upon
General Counsel
Columbia Casualty Company
333 S. Wabash Ave.
Chicago, IL 60604
and in any suit instituted against such person upon this policy, the Insurer will abide by the final decision of such court or
of any appellate court in the event of an appeal.

The General Counsel is authorized and directed lo accept service of process on behaif of the Insurer in any such suil and,
upon the request of the Named Insured, lo give a written undertaking to the Named Insured hat he will enter a general
appearance upon the insurer's behalf in the event such suit shall be instiluled.

Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefore, the
insurer hereby designates the Superintendent, Commissioner or Director of Insurance or other officer specified for thal
purpose in the statute, or his successor or successors in office, as ils true and lawful attomey upon whom may be served
any lawful process in any action, suit ar proceeding instituted by or on behalf of tha Named Insured or any beneficiary
hereunder arising out of this contract of insurance, and hereby designales the above-named as the person to whom the
said officer is authorized to mail such process or true copy thereof.

All other lerms and conditions of the Palicy remain unchanged.

 

 

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy at the hour slaled in said Policy and expires concurrently with said Policy unless
another effective date is shawn below.

By Authorized Representative
(No signature is required if issued with the Policy or if it is effective on the Policy Effective Date)

 

 

 

 

GSL4019XX (8-06) Policy No: 287494054
Page 1 Endorsement No: 7
Columbia Casually Company Effective Date:

inpured Name: Global Fi\pess dHoldipgs, lig dda at Aignts Refiey Feldman, Franklin Circuit Clerk
is/Amy Feldman, Franklin Circuit Clerk

Package:000050 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000050 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 51 of 62 - Page ID#: 56
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 52 of 62 - Page ID#: 57

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isiAmy Feldman, Franklin Circuit Clerk

EXHIBIT

Amy Feldman, Franklin Circuit Clerk
isi/Amy Feldman, Franklin Circuit Clerk

Package:000052 of GO0062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000052 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 53 of 62 - Page ID#: 58

 

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 !siAmy Feldman, Franklin Circuit Clerk
1249 S, River Road, 2” Fi., Cranbury, NJ 08512 Antonio A. Trott, Esa.
Claims Consulting Director
Pro Open Brokerage
May 23, 2011 Corporate & Financial Claims
Direct Dial: 609-860-2340
VIA CERTIFIED MAIL Faxc 609-495-8867
John Gragg email: gntonig.trotta@cna.com

Global Fitness Holdings, LLC
1056 Willington Way, Ste. 200

Lexington, KY 40513

Re: Insured: Global Fitness Holdings, LLC
Claimant: Amber Gascho, et al.
Carrier: Columbia Casualty Company
Policy No.: 287494054
Policy Period: February 1, 2010 to September 1, 2011
Limit of Liability: $1,000,000
Deductible: $50,000
Claim No.: LP003419

Dear Mr. Gragg:

On behalf of Columbia Casualty Company (Columbia) this will confirm my receipt of an April
22, 2011 letter from Richard Bolan of Cincinnati Intermediaries, which enclosed a copy of the
complaint captioned Amber Gascho, et al. v. Global Fitness Holdings, LLC, et al., Common
Please Court of Ohio, Franklin Co., Case No. 11CV-04-4697. The complaint is styled as a
putative class action on behalf of Ohio members of Urban Fitness to whom Urban Fitness sold
personal training contracts or services. The complaint asserts causes of action for fraud and
alleged violations of Ohio's deceptive trade practices act for knowing and or negligent
misrepresentations made by Urban Fitness’ sales agents in connection with personal training
contracts, and for failure to cancel personal training contracts for the nominal amounts
promised during the sales presentation.

The complaint seeks certification of the class, declaratory judgment, injunctive relief, damages
in excess of $25,000, and attorneys’ fees and costs.

Columbia issued NetProtect 360 policy number 287494054 to Global Fitness Holdings, LLC
(Global Fitness) as the Named Insured for the policy period from February 1, 2010 to
September 1, 2011 (the “Policy”). The Policy provides a $1 million per claim and aggregate

www.cna.com Amy Feldman, Franklin Circuit Clerk|
is/Amy Feldman, Franklin Circuit Clerk

Package:000053 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package ; 000053 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 54 of 62 - Page ID#: 59

Amy Feldman, Franktin Circuit Clerk
istAmy Feldman, Franklin Circuit Clerk

limit of liability, subject to a $50,000 per claim deductible, under its Privacy Injury Liability
Insuring Agreement' as follows:

I. LIABILITY COVERAGES
A. INSURING AGREEMENTS

If the Insuring Agreement has been purchased, as indicated in the
Declarations and up to the applicable limit of insurance that the
Insured shall become legally obligated to pay:

2. Privacy Injury Liability
A. Privacy Injury Claims

as Damages resulting from any Privacy Injury Claim both
first made against the Insured and reported to the
Insurer in writing during the Policy Peried, or any
Extended Reporting Period, if applicable, alleging any
Wrongful Act by the Insured, or by someone for whose
Wrongful Act the Insured is legally responsible;

In the context of a Privacy Injury Claim, a Wrongful Act is defined to mean a “Privacy Injury,”
which is defined in pertinent part as follows:

Privacy Injury means:
A. any act or omission with respect to Nonpublic Personal Information‘[...]
2. in violation of any federal, state or other law or regulation,

whether domestic or foreign, prohibiting unfair methods of

competition, unfair or deceptive trade practices, or consumer
fraud.

The Policy's definition of Nonpublic Personal Information includes “information not available
to the general public from which an individual may be identified, including [...] account
numbers ...". The complaint alleges that Urban Active’s exclusive manner of charging the
putative class was by credit and/or debit cards. Moreover, the complaint further alleges that
Urban Active failed to honor plaintiffs’ cancellation notices and “continued to engage in the
practice of making unauthorized and unlawful charges to Plaintiff's debit card.”

Such allegations conceivably fall within the definition of a “Privacy Injury,” and therefore the
Policy's duty to defend the claim has been triggered. To that end, Section IV. of the Policy
provides Columbia the right and duty to defend the lawsuit in the name of Global Fitness, and

 

* The Policy also contains a Network Security Liability Insuring Agreement that is not implicated by the allegations made
in the complaint. As such, Columbia will not entertain a discussion of that Insuring Agreement in this coverage position,
although it reserves the right to provide an expanded analysis of that Insuring Agreement

Amy Feldman, Franklin Circuit Clerk
{stAmy Feldman, Franklin Circuit Clerk

Package:000054 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000054 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 55 of 62 - Page ID#: 60

Amy Feldman, Franklin Circuit Clerk
fs/Amy Feldman, Franklin Circuit Clerk

enter into such settlement of the Claim as the Columbia deems necessary. Columbia,
however, must obtain Global Fitness’ written consent to any such settlement.

Further to my prior telephone messages to you and Richard Bolan, | would request that
you provide the undersigned with the name and contact information of the defense
counsel that has been retained to represent Global Fitness’ interests in this matter.

Subject to all other terms, conditions, limitations and exclusions in the Policy, the Privacy
Injury Liability Insuring Agreement restricts Columbia's indemnity obligation to the payment
of defined “Damages,” which is set forth as follows:

Damages means civil awards, settlements and judgments (including any award of

pre-judgment or post-judgment interest) which the Insureds are legally

obligated to pay as a result of a covered Claim. Damages shall not include:

A. the return or restitution of the Insured Entity’s profits, royalties, fees,
expenses, taxes or costs;

B. criminal, civil, administrative or regulatory relief, fines or penalties;

c. any amounts for which there is no legal recourse against the Insureds,
including those which the Insureds are not legally obligated to pay;

D. injunctive or declaratory relief;

E. matters which are uninsurable as a matter of law; or

F. plaintiff's attorney fees or expenses associated with items A. through E.
above.

Notwithstanding the foregoing paragraph, Damages shall include (subject to this
Policy's other terms, conditions and limitations, including but not limited to
exclusions relating to profit or advantage, deliberate fraud or deliberate criminal
acts), punitive, exemplary and multiplied damages. Enforceability of this
paragraph shall be governed by such applicable law that most favors coverage
for such punitive, exemplary and multiple damages. As used herein, “applicable
law” means the law of any of the following jurisdictions:

1. where the Claim seeking such Damages is brought or where such

Damages are awarded or imposed;
2. where the Wrongful Act giving rise to the Claim occurred;

3. where the Insureds subject to such Damages are incorporated, have
their principal place of business or reside; or
4. where the Insurer is incorporated or has its principal place of business.

The complaint seeks declaratory and injunctive relief, which is specifically excluded by subpart
D of the above definition, moreover most, if not all, of the plaintiffs’ actual damages would be
restitution of claimed improper charges specifically excluded by subpart A. As such,
Columbia reserves all rights and defenses with respect to the Policy's definition of Damages.

| would also call your attention to the following exclusions contained in Section V. of the
Policy:

Vv. COMMON EXCLUSIONS

Amy Feldman, Franklin Circuit Clark
is/Amy Feldman, Franklin Circuit Clerk

Package:000055 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000055 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 56 of 62 - Page ID#: 61

12/03/2019 Amy Feldman, Franklin Circuit Clerk
42/03/2019 isfAmy Feldman, Franklin Circuit Clerk

Whether in connection with any First Party Coverage or any Liability
Coverage, the Insurer shall not be liable to pay any Loss:

L.

T.

Advertising

based upon, directly or indirectly arising out of, or in any way

involving:

1. the inaccurate, inadequate or incomplete description of
the price of goods, products or services or failure of
goods, products or services to conform with an advertised
quality or performance, or the Insured‘s cost guarantees,
cost representations, contract price, or estimates of
probable costs or cost estimates being exceeded; or

2. intentional misrepresentation in Advertising, false
Advertising, unfair or deceptive business practices,
provided, however, that this subsection 2applies only
where:
it is established in a final adjudication by a judge, jury or
arbitrator; or
there is an adverse admission by an Insured; or
where there is a finding of fact that the Insured
committed the foregoing conduct; or
the Insured pleads no contest;
in which event the Insured shall reimburse the Insurer for
all Claims Expenses.

For purposes of determining the applicability of this exclusion,
the Wrongful Act of a natural person who is an Insured shall not
be imputed to any other natural person who is an Insured;

Deliberate Acts

based upon or arising out of the committing of any deliberate
fraudulent or deliberate criminal act by the Insured or out of the
commingling, misappropriation or misuse of funds if a judgment,
ruling or other finding of fact in any proceeding establishes that
such act, or such commingling, misappropriation or misuse was
committed. If such act, or such commingling, misappropriation or
misuse is so determined to have been committed, the Insured
will reimburse the Insurer for ail Claim Expenses paid. The Insurer
will not defend any criminal act which was the subject of a
criminal prosecution in which the Insured was found guilty,
pleaded guilty, nolo contendere or no contest. Criminal
proceedings are not covered under this Policy regardless of the
allegations made against any Insured;

For purposes of determining the applicability of this Exclusion:

Amy Feldman, Franklin Circuit Clerk
fsfAmy Feldman, Franklin Circuit Clerk

Package:000056 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (646260)

Package : 000056 of 600062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 57 of 62 - Page ID#: 62

19-Ci-01230 ©§ 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-Ci-D1230 8 =§=12/03/2019 isi/Amy Feldman, Franklin Circuit Clerk

1. the facts pertaining to and knowledge possessed by any
insured Person shall not be imputed to any other Insured
Person; and

2. only facts pertaining to and knowledge possessed by any
Executive shall be imputed to the Insured Entity;

The complaint alleges that Urban Active sales’ agents repeatedly misrepresented the costs of
cancelling the personal training contract in their sales discussions with the Claimants. Such
conduct may be interpreted to trigger subpart 1 of the Policy’s advertising exclusions, and
Columbia reserves all rights and defenses accordingly. Moreover, Columbia reserves all rights
and defenses with respect to the Policy's exclusions, including the right to demand
reimbursement for any Claims Expenses under the circumstances outlined in the referenced
exclusions.

The within discussion is not intended to be a comprehensive analysis of all potentially
applicable provisions of the Policy, and silence as to any other applicable provision should not

be deemed as a waiver thereof.

Of course, please do not hesitate to call me should you wish to discuss Columbia's coverage
position further.

Very truly yours,
Alutonio Trotta
Antonio Trotta

Claims Consulting Director

cc: RBolan@cintermed.com

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 istAmy Feldman, Franklin Circuit Clerk

Package:000057 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000057 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 58 of 62 - Page ID#: 63

12/03/2019 Amy Feldman, Franklin Circuit Clerk
12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

EXHIBIT

Amy Feldman, Franklin Circuit Clerk
isfAmy Feldman, Franklin Circuit Clerk

Package:000058 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000058 of 000062
Case: 3:20-cv-00011-GFVT Doc#:1-1 Filed: 02/06/20 Page: 59 of 62 - Page ID#: 64

Filed
A true copy attest

CNA

19-C1-01230
19-Cl-01230

42/03/2019
42/03/2019

Amy Feldman, Franklin Circuit Clerk
isfAmy Feldman, Frankjin Circuit Clerk

 

firm

19-C1-01236
19-Cl-01230

12/93/2019
12/03/2019

Suzanne M. Giordano, Esq.
Management Liability, Financial
Institutions & Petes Claims
Telephone: 917-531-20

Email: suzanne.giordano@cna.com

Amy Feldman, Franklin Circuit Clerk
istAmy Feldman, Franklin Circuit Clerk

Package:000055 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000059 of 000062
Case: 3:20-cv-00011-GFVT Doc #: 1-1

19-Cl-01230 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-Cl-01230 = 12/03/2019 is/Amy Feldman, Franklin Circuit Clerk

Ms. Tomi Anne Pulliam
LP0O3419
Page 2 of 4

(“Greenbaum”), purportedly incurred in the defense of the Gascho Action. Specifically,
onJuly 24, 2019, Ms. Morris provided copies of the following invoices:

Filed: 02/06/20 Page: 60 of 62 - Page ID#: 65

 

 

 

 

 

 

 

 

 

 

 

Invoice No. | Invoice Date Description

4226791 November 28, “Coordination of Ohio Litigation and BBB
2011 Matters”

4227890 December 22, “Coordination of Ohio Litigation and BBB
2011 Matters”

4227895 December 22, "Adv. Hearon”
2011

4227917 December 23, “Adv. Gascho”
2011

4275474 September 26, "Adv. Gascho”
2013

4286957 January 27,2014 | “Adv. Gascho”

4321390 January 31,2015 | “Adv. Gascho”

4363056 June 22, 2016 “Adv. Gascho”

4379378 January 23,2017 | “Adv. Gascho”

 

 

 

 

By way of background, the Gascho Action was commenced against Global Fitness
on or about April 13, 2011 and notice was thereafter provided to Columbia on April 22,
2011. As you know, in a coverage letter dated May 23, 2011, Columbia agreed to defend
the Gascho Action in the name of Global Fitness as a Privacy Injury Claim pursuant to a
full reservation of rights under the Policy. The law firm of Jones Day was initially retained
to represent Global Fitness in the Gascho Action. In a July 2011 e-mail, Mr. Job Turner
from Greenbaum forwarded to Columbia the contact information for the attorney at
Jones Day who would primarily be handling the Gascho matter, Mr. Cole Doug. In or
around September 2011, the law firm of Bailey Cavalieri replaced Jones Day as defense
counsel and remained as such until the Gascho Action was fully resolved pursuant to a
Settlement Agreement that was finalized on February 21, 2017.

Pursuant to Section IV.A. of the Policy, Columbia had the “right and duty to
defend in the Insured’s name and on the Insured’s behalf a Claim.” Further, subject to all
its terms, conditions, limitations and exclusions, the Insuring Agreements in Section IA.
of the Policy, including the Insuring Agreement for Privacy Injury Claim, provide in
pertinent part that, subject to the limits of insurance and in excess of any deductible,
Columbia will pay all Claim Expenses in connection with any Claim. “Claim Expenses” is
defined in Section X. of the Policy to mean, in pertinent part, fees charged by attorneys
designated by Columbia or by the Insured Entity with Columbia's advance written
consent.

19-Cl-01230 = 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-Cl1-01230 =©12/03/2019 IsfAmy Feldman, Franklin Circuit Clerk

Package:000060 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000060 of 000062
Case: 3:20-cv-00011-GFVT Doc #: 1-1

19-C1-01230 = 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-Cl-01230 12/03/2019 isfAmy Feldman, Franklin Circuit Clerk

Ms. Tomi Anne Pulliam
LPQO3419
Page 3 of 4

In a September 2011 e-mail from the Bailey Cavalieri firm to Columbia, attorney
Dan Cvetanovich refers to the Greenbaum firm as “outside general counsel” to Global!
Fitness. In accordance with its defense obligations under the Policy, Columbia processed
invoices from both the Jones Day and Bailey Cavalieri firms for their work in connection
with their defense of Global Fitness in the Gascho Action.

As noted, “Claim Expenses” is defined in Section X. of the Policy to mean, in
pertinent part, “fees charged by attorneys designated [Columbia] or by the Insured Entity
with [Columbia’s] advance written consent.”

Based upon the foregoing and a review of the file, Columbia did not consent to
the retention of Greenbaum (a third law firm} to defend the Gascho Action. In addition, it
appears that Greenbaum was not acting as defense counsel, but as personal counsel to
Global Fitness. It can be logically presumed that the "Adv. Gascho” description on
certain of the invoices identified above refers to the advice that the Greenbaum firm gave
to Global Fitness in connection with the Gascho Action. A review of the invoices
themselves supports this. Greenbaum participated in calls with defense counsel to
discuss strategy and coordinated responses to discovery requests, as an internal counsel
would do for a company involved in a litigation. It appears from the descriptions on the
other invoices that the Greenbaum firm was coordinating a number of litigations pending
in Ohio against Global Fitness. It is not clear whether the Gascho Action was part of the
"Ohio Litigations.” It is further unclear what the “’BBB‘ Matters” in the Description were
and whether they encompassed Gascho. Regardless of whether Gascho was a part of
these matters, the work was. nat performed in the capacity of any defense counsel
designated by Columbia or otherwise designated by Global Fitness with Columbia's
advance written consent.

Finally, the pleadings filed in Gascho and the corresponding docket all reference
Jones Day or the Bailey Cavalieri firm as the firms representing Global Fitness as counsel
of record, not Greenbaum.

For these reasons, the fees generated by the Greenbaum firm do not constitute
Claim Expenses under the Policy and, therefore, coverage for such fees is not afforded
under the Policy.

In addition to the Greenbaum bills, Ms. Morris also forwarded to Columbia on
August 27, 2019 a document that contains a series of invoices from Kroll Ontrack to
Global Fitness from the period August 2011 to September 2013. We understand that
Global Fitness is seeking coverage for these invoices, totaling $855,405.40, in connection
with the defense of the Gascho Action. The invoices contain very little detail, instead
simply referencing “Discovery services.” There is nothing on the invoices that connects
the work to the Gascho litigation at all. Even if the invoices could be connected to

12/03/2019 Amy Feldman, Franktin Circuit Clerk
12/03/2019 is/Amy Feldman, Franklin Circuit Clerk

Filed: 02/06/20 Page: 61 of 62 - Page ID#: 66

Package:600061 of 000062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000061 of 000062
Case: 3:20-cv-00011-GFVT Doc #: 1-1

19-Cl-01230 = 12/03/2019 Amy Feldman, Franklin Circuit Clerk
19-C1-01230 12/03/2019 fsiAmy Feldman, Franklin Circuit Clerk

Ms. Tomi Anne Pulliam
LPOQ03419
Page 4 of 4

Gascho, in whole or in part, the lack of detail contained therein and the passage of time
prevents Columbia from being able to evaluate whether and to what extent they were, in
fact, “other reasonable and necessary fees, costs and expenses” incurred by Columbia in
the defense of the Gascho Action. Accordingly, Columbia is not obligated to provide
coverage under the Policy for these invoices as Claim Expenses in connection with the
Gascho Action.

wu *e

Please note that the coverage position set forth in this correspondence is based
on the information available to Columbia to date. Columbia continues to fully reserve all
of its rights with respect to this matter including, but not limited to, the right to
supplement or modify its position and to assert additional coverage defenses and or
legal defenses, such as the applicable statute of limitations. Neither this correspondence
nor any other act on behalf of Columbia should be construed as waiving any such rights.

If you have any questions or comments regarding the issues discussed above or
any other aspect of this matter, please do not hesitate to contact me.

Very truly yours,
Suzanne AL. Giordana

Suzanne M. Giordano, Esq.

cc: Debbie Morris
dmorris@jsmithlanier.com

12/03/2019 Amy Feldman, Frankiin Circuit Clerk
12/03/2019 fsiAmy Feldman, Franktin Circuit Clerk

Filed: 02/06/20 Page: 62 of 62 - Page ID#: 67

Package:000062 of 060062

Presiding Judge: HON. PHILLIP J. SHEPHERD (648260)

Package : 000062 of 000062
